                                1 Robert J. Pecora, SBN 106167
                                  Pecora & Cline
                                2 7855 Ivanhoe Avenue
                                  Suite 408
                                3 La Jolla, California 92037
                                  Telephone: (858) 454-4014
                                4 Facsimile (858) 454-3548
                                5 Attorney for Allen Harvey Abolafia, Plaintiff
                                6
                                7
                                8                      UNITED STATES DISTRICT COURT
                                9                     SOUTHERN DISTRICT OF CALIFORNIA
                               10
                               11 ALLEN HARVEY ABOLAFIA,                    Case No. 3:19-cv-01923-W-KSC
7855 IVANHOE AVENUE, STE 408
  LA JOLLA, CA 92037-4510




                               12         Plaintiff                         Judge:         Hon. Thomas J. Whelan
      PECORA & CLINE




                               13 v.                                        EXHIBITS IN SUPPORT OF
                                                                            PLAINTIFF’S MOTION FOR
                               14 OMNI HOTELS MANAGEMENT                    SUMMARY JUDGMENT
                                  CORPORATION, et. al.
                               15                                           Hearing:              July 20, 2020
                                      Defendants
                               16                                           No oral argument pursuant to local rule
                                                                            7.1 d. 1.
                               17
                                                                            Date Action Filed: October 2, 2019
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                                                              Page 1
                                                Exhibits in Support of Plaintiff’s Motion for Summary Judgment
                                             Table of Contents
Exhibit 1 - Selected Pages of the Deposition of Allen Harvey Abolafia    4
Exhibit 2 - La Costa Amended and Restated Rules and Regulations         11
Exhibit 3 - Omni Hotels Initial Disclosures                             61
Plaintiff’s
Plaintiff's Exhibit 1




                             Page 03
Exhibits in Support of Plaintiff's Motion for Summary Judgment
            UNITED STATES
            UNITED STATES DISTRICT
                          DISTRICT COURT
                                   COURT
           SOUTHERN DISTRICT
           SOUTHERN DISTRICT OF
                             OF CALIFORNIA
                                CALIFORNIA

ALLEN HARVEY
ALLEN HARVEY ABOLAFIA,
             ABOLAFIA,            ) Case
                                  ) Case No.
                                         No.
                                  ) 19-cv-01923
                                  ) 19-cv-01923 W-KSC
                                                W-KSC
                                  )
                                  )
         Plaintiff,
         Plaintiff,               )
                                  )
                                  )
                                  )
    v.
    v.                            )
                                  )
                                  )
                                  )
OMNI HOTELS
OMNI HOTELS MANAGEMENT
            MANAGEMENT            )
                                  )
CORPORATION; and
CORPORATION; and DOES
                 DOES 1
                      1 TO
                        TO        )
                                  )
20, inclusive,
20, inclusive,                    )
                                  )
                                  )
                                  )
                                  )
                                  )
      Defendants.
      Defendants.                 )
                                  )
_____________________________)
                             )




         DEPOSITION OF
         DEPOSITION OF ALLEN
                       ALLEN HARVEY
                             HARVEY ABOLAFIA
                                    ABOLAFIA
                La Jolla,
                La        California
                   Jolla, California
                  February 19,
                           19, 2020
                               2020




  REPORTED BY:
  REPORTED BY:     BOBBIE HIBBLER,
                   BOBBIE HIBBLER, CSR
                                   CSR NO.
                                       NO. 12475
                                           12475




                              Page 04
 Exhibits in Support of Plaintiff's Motion for Summary Judgment
                           Allen Abolafia, 2/19/2020

1    remember.    That's all I can remember.
 2      Q.
        Q.     So your recollection
               So      recollection is
                                    is back
                                       back in
                                            in 2007
                                               2007
 3   when you became a member that
                              that your deposit
                                        deposit was
 4
 4   50,000?
     50,000?

 5       A.    Yes.     Originally I paid 25,000 and then
6    increased it another 25,000.
 7
 7      Q.     At the same time or subsequently?
               At
 8       A.    Subsequently later.
 9
 9      Q.                   that type of membership
               You said with that
10   you got
         got a free locker; correct?
11       A.    Free locker, free -- I didn't have to
12   pay for the bags and I didn't have to pay for the
13   cart.
     cart.

14      Q.     Was this for lifetime?
15       A.    Yes.
16      Q.     Okay.     Do you pay green fees as part
                                                  part of
17   that membership?
     that
18       A.    No.
19      Q.                                        that
               Is there any other additional fees that
20   you have to pay --
21       A.    There are no additional fees.                I'm
22   sorry.
23      Q.     No problem.        Are there any other
24                   that you pay on top of that
     additional fees that                   that when
25   you want
         want to golf at
                      at La Costa?



                                                                       19
                 Peterson Reporting Video & Litigation Services



                                   Page 05
      Exhibits in Support of Plaintiff's Motion for Summary Judgment
                             Allen Abolafia, 2/19/2020

 11   signature is not mine.
      signature is

 2                 (WHEREUPON, THE ABOVE-MENTIONED
                                   ABOVE-MENTIONED DOCUMENT
 3    WAS MARKED
      WAS MARKED AS
                 AS EXHIBIT
                    EXHIBIT NO. 4 TO THE TESTIMONY OF
 4    THE WITNESS
          WITNESS AND
                  AND IS
                      IS ATTACHED
                         ATTACHED HERETO.)
 5    BY MR.
      BY MR. GREEN:
             GREEN:
 6          Q.
            Q.    Let's start
                  Let's start at
                              at the
                                 the first
                                     first page.
                                           page.               It says
                                                               It says
 7    017088.
      017088.     Is that
                  Is that a
                          a membership
                            membership number
                                       number that
                                              that you
 8    have?
      have?      On the
                 On the first
                        first page,
                              page, very
                                    very front
                                         front page.
                                               page.
 9          A.
            A.     No.    That is
                               is not my membership number.
10          Q.
            Q.    Do you have
                  Do     have any
                              any idea
                                  idea what
                                       what that
                                            that number
                                                 number
11    is?
      is?
12          A.
            A.     Yes.
                   Yes.

13          Q.
            Q.    What is
                  What is it?
                          it?
14          A.
            A.     It's --
                   It's -- my membership number is
                                                is 071000.
                                                   071000.
15          Q.
            Q.    Okay.
                  Okay.    I asked
                           I asked a
                                   a bad
                                     bad question.
                                         question.             Do you
                                                               Do
16         what this number 017088 is?
      know what
17          A.
            A.     I have no
                   I         idea.
                          no idea.

18          Q.
            Q.    Okay.
                  Okay.
19                MR. PECORA:
                  MR. PECORA:       Could we
                                    Could we stop
                                             stop for
                                                  for just
                                                      just a
                                                           a
20    moment.
      moment.     I stepped
                  I stepped out
                            out of
                                of the
                                   the room
                                       room to
                                            to get
                                               get a
                                                   a pen.
                                                     pen.
21    What was
      What was your number?
                    number?
22                     WITNESS:
                   THE WITNESS:       071000.
                                      071000.
23                MR. PECORA:
                  MR. PECORA:       I'm sorry,
                                    I'm sorry, excuse
                                               excuse me.
                                                      me.
24                MR. GREEN:          problem.
                                   No problem.
25    BY MR.
      BY MR. GREEN:
             GREEN:



                                                                         23
                   Peterson Reporting Video & Litigation Services




                                    Page 06
       Exhibits in Support of Plaintiff's Motion for Summary Judgment
                         Allen Abolafia, 2/19/2020

11       Q.   We go to the second page.
 2       A.   Okay.
 3       Q.      it says your name Allen Abolafia,
              So it                      Abolafia,
 4   your birthday, has an address.           You see that?
 5       A.   Yes.
 6       Q.      that your handwriting?
              Is that
 7       A.   No.
 8       Q.                that is probably the
              I'm assuming that
 9   saleswoman's handwriting?
10       A.   I'm assuming.
11       Q.   Okay.     Jordan Abolafia is that
                                           that your son?
12       A.   Yes.
13       Q.   It identifies local address as
              It
14   Henderson, Nevada?
15       A.   Uh-huh (affirmative response).               Yes.
16       Q.       that your address at
              Was that              at the time?
17       A.   Yes.
18       Q.   Because you indicated I think earlier
19   that you have a home above the golf course?
     that
20       A.   Yes.    I have a home in Vegas and here.
21       Q.   So you had that
                         that home back then as well
22   in La Costa?
23       A.   Yes.
24       Q.
         Q.   Membership and other clubs on the third
25   page, Spanish Trails.       Do you see that?




                                                                       24
               Peterson Reporting Video & Litigation Services



                                   Page 07
      Exhibits in Support of Plaintiff's Motion for Summary Judgment
                         Allen Abolafia, 2/19/2020

11       A.    Yes.
               Yes.
 2      Q.        that a club in Las Vegas?
               Is that
 3       A.    Yes.
               Yes.
 4      Q.     Are you still a member of Spanish
 5   Trails?
 6       A.    No.
 7      Q.
        Q.                       last page,
               If we turn to the last page, and you
 8                            ago, it
     mention this two minutes ago, it identifies a
 9              deposit of $15,000.
     membership deposit                       Do you see that?
10       A.    Yes.
11      Q.          that refresh your recollection as
               Does that
12   to what
        what at
             at least
                least the initial deposit
                                  deposit was?
13       A.    Yes.
14      Q.     Okay.   Applicant signature, do you see
                       Applicant
15   that?
16       A.    Yes.
17      Q.        that your signature?
               Is that
18       A.    No.
19      Q.
        Q•     Do you know whose signature that
                                           that is?
20       A.    I have no idea.
               I         idea.        It looks like -- can I
                                      It

21   answer this
            this question?        It looks
                                  It looks like
                                           like somebody was
22   trying to
     trying to duplicate my signature because my F's go
23   down, and this
               this one goes up.          It's kind of --
                                                       -- but
24   it's not my
     it's     my signature.        Now the
                                       the girl that
                                                that signed
25   it, that
     it, that was my sales girl.



                                                                       25
               Peterson Reporting Video & Litigation Services



                                   Page 08
      Exhibits in Support of Plaintiff's Motion for Summary Judgment
                          Allen Abolafia, 2/19/2020

1        Q.
         Q•     Under authorized representative?
 2       A.     Yes.
 3       Q.     Okay.   And the date here is January 25,
                                                     25,
 4   2007.         that refresh your recollection as to
              Does that
 5   when you applied for membership at
                                     at La Costa?
 6       A.     Yes.
 7       Q.     So I understand your testimony today is
 8           not your signature on this document;
     this is not
 9   correct?
10       A.     You know, I don't want to say that.              It
11
11   doesn't look like my signature.             It's not even
12   close to my signature.
13       Q.     Let me ask you, do you recall signing
                Let
14   anything when you applied for a membership?
15       A.     Yes.
16       Q.
         Q.     Was it
                    it a document
                         document entitled application?
17       A.     Yes.
18       Q.     So here this signature, your testimony
19            that it
     today is that it doesn't
                      doesn't look like your signature.
20        that mean that
     Does that      that it
                         it -- could it
                                     it be your
21
21             at that
     signature at that time?
22       A.     I don't know how to answer that.
23              MR. PECORA:      If you have -- you know,
                                                    know,
24                     it could be your signature and
     honestly speaking it
25   it could not
     it       not be your signature.             It could be both.
                                                 It




                                                                       26
                Peterson Reporting Video & Litigation Services



                                   Page 09
      Exhibits in Support of Plaintiff's Motion for Summary Judgment
Plaintiff’s
Plaintiff's Exhibit 2




                             Page 10
Exhibits in Support of Plaintiff's Motion for Summary Judgment
                     THE CLUB AT

           LA COSTA


       2006 AMENDED AND RESTATED
         RULES AND REGULATIONS




                             Page 11                         OMNIABOL0000069
Exhibits in Support of Plaintiff's Motion for Summary Judgment
 Effective March 1, 2006 these 2006 Amended and Restated Rules and Regulations amend and
 supercede in their entirety the La Costa Country Club 1999 Amended Rules and Regulations,
the 2002 Amended and Restated Rules and Regulations and any other rules and regulations or
      membership by-laws adopted in connection with the Club at La Costa (the "Club").

These 2006 Amended and Restated Rules and Regulations are referred to herein as the "Rules
                                 and Regulations".




                                   Page 12
                                                                   OMNIABOL0000070
      Exhibits in Support of Plaintiff's Motion for Summary Judgment
                      TABLE OF CONTENTS

 ARTICLE I GENERAL PROVISIONS                                                1
  SECTION 1   NAME.                                                          1
  SECTION 2   DEFINITIONS.
  SECTION 3   TERM USAGE                                                     4

ARTICLE II MEMBERSHIPS                                                   4
  SECTION 1  CLASSES AND CLASSIFICATIONS.                                4
 SECTION 2   DESCRIPTION OF MEMBERSHIP PRIVILEGES.                       5
 SECTION 3   MEMBERSHIP CLASSIFICATIONS                                  6
 SECTION 4   PRIVILEGES OF THE CLUB                                     13
 SECTION 5   FAMILY MEMBERSHIP PRIVILEGES.                              14
 SECTION 6   CHILDREN                                                   14
 SECTION 7   MEMBERSHIP CARD.                                           14
 SECTION 8   ONE TIME TRANSFER OF LEGENDARY MEMBERSHIPS                 15
 SECTION 9   SALABILITY                                                 15
 SECTION 10 INACTIVE STATUS.                                            17
 SECTION 11 A MEMBERSHIP MAY NOT BE PLEDGED EXCEPT FOR PURCHASE MONEY
 OBLIGATIONS                                                            18

ARTICLE III TERMINATION, EXPULSION AND SANCTIONS                        19
 SECTION 1    CAUSES OF TERMINATION.                                    19
 SECTION 2    EXPULSION AND OTHER SANCTIONS FOR CAUSE.                  21
 SECTION 3    ARBITRATION.                                              22
 SECTION 4    PAYMENT OF FEES AND CHARGES.                              23
 SECTION 5    RIGHT TO TERMINATE                                        23

ARTICLE IV MEMBERSHIP DUES AND CHARGES                                  24
 SECTION 1   DUES                                                       24
 SECTION 2   FEES                                                       24
 SECTION 3   OUTSIDE GUEST.                                             25
 SECTION 4   MEMBER CLUB GUEST.                                         25
 SECTION 5   CHARGE ACCOUNTS.                                           26
 SECTION 6   GRATUITIES                                                 27
 SECTION 7   DEATH                                                      27

ARTICLE V MANAGEMENT AND CONTROL OF THE CLUB                            27
 SECTION 1  OWNERSHIP OF FACILITIES AND OPERATION OF THE CLUB.          27
 SECTION 2  MANAGEMENT OF THE CLUB.                                     28
 SECTION 3  ADVISORY BOARD                                              28

ARTICLE VI NOTICE TO MEMBERS                                            28
 SECTION 1   NOTICES.                                                   28
 SECTION 2   MEMBERSHIP CORRESPONDENCE                                  29

ARTICLE VII PROPERTY DAMAGE AND PERSONAL INJURY                         29

ARTICLE VIII RIGHT TO REGULATE USE OF PROPERTY                          30
 SECTION 1    NON-MEMBER EVENTS.                                        30
 SECTION 2    NON-MEMBER PLAY                                           30
 SECTION 3    PROMOTIONAL USE AND TOURNAMENT OR GROUP PLAY.             31
 SECTION 4    BEACH ACCESS                                              31




                                   ii



                                  Page 13                         OMNIABOL0000071
     Exhibits in Support of Plaintiff's Motion for Summary Judgment
ARTICLE IX AMENDMENT OF RULES AND REGULATIONS                         31

ARTICLE X CLUB RULES                                                  31
 SECTION 1   GENERAL CLUB RULES.                                      31
 SECTION 2   GOLF RULES                                               33
 SECTION 3   HOURS OF PLAY.                                           35
 SECTION 4   STARTING TIMES                                           36
 SECTION 5   REGISTRATION.                                            36
 SECTION 6   PRACTICE FACILITY                                        37
 SECTION 7   GOLF CART RULES                                          37
 SECTION 8   PRIVATE GOLF CART RULES.                                 38
 SECTION 9   HANDICAPS.                                               40
 SECTION 10 GOLF COURSE ETIQUETTE.                                    40
 SECTION 11 DINING AND SOCIAL RULES.                                  41
 SECTION 12 GENERAL TENNIS RULES                                      41
 SECTION 13 GENERAL HEALTH AND FITNESS RULES                          42

ARTICLE XI ENTIRE AGREEMENT                                           44

ARTICLE XII NO PROPERTY RIGHTS                                        44

ARTICLE XIII THE OWNER'S RIGHT TO MARKET AND TRANSFER                 44
 SECTION 1    MARKETING.                                              44
 SECTION 2    CLUB TRANSFER.                                          44




                                 Page 14
                                                                  OMNIABOL0000072
    Exhibits in Support of Plaintiff's Motion for Summary Judgment
                       2006 AMENDED AND RESTATED
                        RULES AND REGULATIONS OF
                           THE CLUB AT LA COSTA

                                          ARTICLE I
                                     GENERAL PROVISIONS

    SECTION 1               NAME.

           These 2006 Amended and Restated Rules and Regulations govern the Members of the
    Club. The Club offers world-class golf, tennis, health and fitness facilities and social activities at
    La Costa Resort & Spal. The Resort is located in the City of Carlsbad, Northern San Diego
    County, California.

    SECTION 2              DEFINITIONS 2 .

            As used in these Rules and Regulations and the 2006 Signature Membership Plan, unless
    a different meaning or intent clearly appears from the context, the following terms shall have
    the following meanings:

           (a)   "Accompanied Guest" shall mean the guest of a Member using the Club Facilities
    while such Member is present.

         (b)    "Advisory Board" shall mean a group of Signature Members who advise the
    Management of the Club on various club activities, among other things.

       (c)    "Application" or "Membership Application" shall mean the written application
for Membership as designated by the Owner, and "Applicant" shall mean the person(s) or entity
submitting the application.

       (d)    "CAP' shall mean a limit of 425 dues paying Resident golf Memberships per
course. All Non-Resident Memberships (including Signature and Non-Signature), Signature
Sport Memberships and Presidential Memberships will be excluded from the CAP.

        (e)     "Club" shall mean the business of the Owner conducted under the name the Club
at La Costa in accordance with these Rules and Regulations, or under such other name as may
be established by the Owner. Actions taken by, on behalf of, or in the name of the Owner, or
assignees may only be taken by KSL La Costa Resort Co., LLC or its designees.

         (0     "Club Facilities" shall mean the Golf Courses, the Tennis Facilities, fitness
facilities, swimming pools and the Member's Club Room, but not including any other portion of
the Resort Facilities, except as otherwise set forth herein.



I La Costa Resort & Spa is a registered trademark of KSL La Costa Resort Co., LLC.
2 All definitions defined herein shall describe the terms in the 2006 Signature Membership Plan and other Club
Documents.


                                                        1


                                         Page 15                         OMNIABOL0000073
            Exhibits in Support of Plaintiff's Motion for Summary Judgment
         (g)     "Club Guests" shall mean those persons invited by a Member to enjoy the
 privileges of the Club associated with such Member's class or classification of Membership.
 Club Guests shall refer to both Sponsored Guests and/or Accompanied Guests.

        (h)     "Designee" shall mean one of the designated users of a Signature I Corporate,
 Signature II Corporate or Preferred Corporate Membership.

        (1)   "Existing Member" shall mean a person who purchased a Membership from a
 previous owner(s) of the Club.

                 "Extended Family" shall mean the parents, grandparents, children who do not
 fall within the definition of immediate family, grandchildren, siblings, sons-in-law and
 daughters-in-law of a Member and spouse (who does not reside with such Member). A
 Member's Extended Family shall be treated as Guests subject to the terms and conditions set
 forth herein.

       (k)     "Golf Courses" shall mean the 18-hole North Course and the 18-hole South
 Course.

       (1)      A "Home" or "Unit" shall be defined as any real property, which has been made
available to the general public in a community designated by the Owner.

        (m)     "Immediate Family" shall mean the spouse or domestic partner of a Member and
their unmarried children under the age of 23, living at home, in the military or attending school
on a full time basis.

       (n)     "Initiation Fee" shall mean the price paid to the previous owner(s) of the Resort
by each Existing Member for his/her Membership.

        (o)    "Management of the Club" shall mean individuals employed by the Club from
time to time to take actions specified in these Rules and Regulations, including individuals
designated as "Membership Director", "Director of Golf", "Club Manager", "General Manager",
and in other positions or job titles.

       (p)     "Member Block" shall mean a designated number of tee times reserved on a
regular basis for golf Members.

        (q)     "Member Course" shall mean the designated golf course, for a specified amount
of time, allocated to golf play for a golf Member.

        (r)     "Member" shall mean a Signature or Non-Signature Member of the Club given
rights as a licensee under these Rules and Regulations to use the Club Facilities.

        (s)     "Members' Club Room" shall mean such room or other facility designated from
time to time by the Club as such, which may be available for use by Members, subject to the
policies established by the Club from time to time.




                                             2


                                     Page 16                         OMNIABOL0000074
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
        (t)   "Membership" shall mean the contract license granted to a Member under these
 Rules and Regulations to use Club Facilities and shall consist of all classes and classifications of
 Membership referenced in Article II, Section 1.

         (u)     "Membership Card" shall mean the card issued by the Club to each new Member,
 evidencing the Membership class or classification of such Member and containing his/her
 identification number.

        (v)   "Membership Deposit" shall mean a refundable payment to the Club by a
 Signature Member for his/her Membership.

        (w)  "Membership Year" shall mean the 12-month period commencing January 1 and
 ending December 31, unless otherwise established by the Club from time to time.

      (x)     "Non-Resident" shall mean a Signature Non-Resident, Non-Resident, Preferred
 Non-Resident or Legendary Non-Resident Member.

       (y)     "Non-Signature Member" shall mean an Existing Member who has not become a
Signature Golf, Signature I Corporate, Signature II Corporate, Signature Sport, Signature Non-
Resident Golf, Signature Non-Resident Sport or Villa Signature Sport Member.

        (z)     "Outside Guests" shall mean those daily players permitted by the Club to use the
Golf Courses. The Club may also permit Outside Guests to use dining, lounge, health, fitness
center, locker room and Tennis Facilities at the existing published rates.

       (aa) "Owner" shall mean KSL La Costa Resort Co., LLC a Delaware limited liability
company, its successors and assigns. In the case of an assignment by KSL La Costa Resort Co.,
LLC, the assignor shall be fully relieved of any obligation and/or liability arising out of or
under these Rules and Regulations.

       (bb) "Privileges" shall mean the license to use the Club Facilities, activities and
programs given to Members of the Dub as set forth in these Rules and Regulations and as
otherwise provided by the Club.

       (cc)    "Resident" shall mean any person who is not a Non-Resident or Signature Non-
Resident.

       (dd)    "Resort" shall mean the La Costa Resort & Spa.

      (ee)     "Resort Course" shall mean the golf course not designated as the Member
Course.

        (ff)   "Resort Facilities" shall mean all real property, and the improvements and other
amenities located thereon which comprise the Resort, including, among other things, a luxury
hotel complex and conference center, various on-premises restaurants, swimming pools, and
the Club Facilities.




                                               3


                                      Page 17
                                                                      OMNIABOL0000075
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
        (gg) "Resort Guests" shall mean those individuals who are (i) guests at the Resort or at
 any rental pool unit operated directly or indirectly by the Owner; or (ii) are invitees of the
 Owner who are utilizing the Resort Facilities.

         (hh) "Rules and Regulations" shall mean these 2006 Amended and Restated Rules and
 Regulations as they may be amended from time to time, in the Club's sole and absolute
 discretion.

        (ii)   "Signature Member" shall mean a person who purchases a Signature Golf,
 Signature I Corporate, Signature II Corporate, Signature Sport, Signature Non-Resident Golf,
 Signature Non-Resident Sport or Villa Signature Sport Membership from the Club.

        (jj)   "Signature Membership" shall mean the Membership of a Signature Member.

       (kk) "Signature Membership Plan" shall mean the 2006 Amended and Restated
Signature Membership Plan as it may be amended from time to time, in the Club's sole and
absolute discretion.

      (11)  "Signature Non-Resident" shall mean a Signature Golf or Signature Sport
Member who resides outside a 50 mile radius of the Club for more than 180 days per calendar
year.

         (mm) "Spa" shall mean the steam room, sauna, jacuzzi, pools, lockers and other spa
facilities located at the Resort.

      (nn) "Sponsored Guest" shall mean the guest of a Member using the Club Facilities
without such Member being present.

       (oo) "Tennis Facilities" shall mean the surfaced tennis courts and the tennis locker
room located at the Resort.

SECTION 3             TERM USAGE.

        For the purpose of these Rules and Regulations, unless the context shall indicate or
require otherwise, words of the singular shall be deemed and construed to include correlative
words of the plural, and the term "person" and "Member" shall include both the masculine and
feminine gender.

                                     ARTICLE II
                                    MEMBERSHIPS

SECTION 1             CLASSES AND CLASSIFICATIONS.

       The Membership of the Club shall consist of the following classes and classifications:
Signature Golf, Signature I Corporate, Signature 11 Corporate, Signature Sport, Signature Non-
Resident Golf, Signature Non-Resident Sport, Villa Signature Sport, Charter, Founder, Tennis,
Presidential, Regular, Non-Resident, Preferred Family Resident, Preferred Single Resident,
Preferred Non-Resident, Preferred Corporate, Preferred Tennis, Preferred Junior, Executive


                                             4


                                     Page 18
                                                                     OMNIABOL0000076
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
Single, Legendary Resident, Legendary Non-Resident, Legendary Tennis and such other classes
of Membership as may be established from time to time by the Club. The number of
Memberships in each class shall be determined from time to time by the Club in its sole and
absolute discretion.

SECTION 2              DESCRIPTION OF MEMBERSHIP PRIVILEGES.

         (a)     All Memberships are nonproprietary, nonvoting and only confer upon the holder
thereof a license, which is subject to revocation as provided in these Rules and Regulations, and
not coupled with an interest, to use the Club Facilities, subject to the use of the Club Facilities by
Resort Guests and invitees of the Owner and further subject to these Rules and Regulations and
such amendments and supplements and such other rules and regulations as may be adopted
from time to time by the Club, in its sole and absolute discretion. Additionally, a Member's
access to, or use of, Resort Facilities may be restricted by the Owner for the purpose of
maintenance and repair, as well as construction and expansion. The Memberships do not
confer on, or vest in, the Member any title, interest or estate in the Club Facilities, or any rights
of the Owner or the Club (whether legal or equitable) in any of the assets of the Owner or the
Club including, but not limited to, the Club Facilities and the surrounding real property, or vest
in, or confer on the Member any right to share in the income, profits or distributions of the Club
Facilities, the Club or the Owner. The Memberships are only personal and revocable contract
rights and in no way constitute an interest or ownership in real or personal property. The
Memberships do not confer to the Member any right and such Members shall have no right to
vote or otherwise participate in the control of the Club. The Members shall not be liable for the
debts or other obligations of the Club.

        (b)     The maximum number of Signature Golf Memberships will be limited, subject to
the right of the Club to modify the Signature Membership Plan and these Rules arid Regulations
from time to time. All Existing Non-Resident Memberships, Signature Sports Memberships,
Signature I Corporate Memberships, Signature II Corporate Memberships, Signature Non-
Resident Golf Memberships, Signature Non-Resident Sport Memberships, Signature Sport
Memberships, Villa Signature Sport Memberships and Presidential Memberships will be
excluded from the CAP established by the Club on the number of Resident golf Members.

               The Club will permit up to 425 dues paying Resident golf Members for each 18-
hole golf course. The amount of tee times provided for Member play will be calculated for
every nine and one quarter dues paying Resident golf Members, the Club will allocate one tee
time. Once the Club reaches 425 dues paying Resident golf Members an entire golf course will
be reserved for Member play.

               Example: Based on the current number of times as of August 2002, the Member
               Block has been calculated from 7:00 AM to 12:12 PM daily. When the Club's
               Membership nets an additional nine and one quarter dues paying Resident golf
               Members, the Member Block will be adjusted to include an additional tee time
               (i.e., 12: 20 PM). Conversely, should there be a net loss of nine and one quarter
               dues paying Resident golf Members, the Member Block will be adjusted by
               reducing one tee time (i.e., 12:04 PM).




                                               5


                                     Page 19                         OMNIABOL0000077
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
 SECTION 3              MEMBERSHIP CLASSIFICATIONS.

         In addition to the various classes of Signature Memberships that are currently offered by
 the Club, Membership classifications may include, but are not necessarily limited to, the
 following and may be amended and supplemented as determined by the Club in its sole and
 absolute discretion. With the exception of Signature Memberships, the Club will no longer offer
 any of the below listed classifications of Memberships.

       (a)     Signature Golf Membership. A Signature Golf Membership is refundable
pursuant to the Club's refund policies and procedures and is non-recallable. Signature Golf
Memberships shall count towards the CAP. A "Signature Golf Membership" entitles a
Signature Golf Member and his/her Immediate Family to use the Club Facilities. Except as
otherwise provided herein, Signature Golf Members shall not pay green fees for use of the Golf
Courses, but shall pay golf cart fees or trail fees. Signature Golf Members may reserve tee times
12 days in advance in the Member Block on the designated Member Course and 48 hours in
advance on the designated Resort Course.

                Signature Golf Members are not required to pay any court fees for use of the
Tennis Facilities and may reserve tennis court times seven days in advance and one day in
advance on center court.

                Signature Golf Members may use fitness facilities and participate in select classes
at the Club for no additional fees and are entitled to enjoy the Spa's treatments, lessons and
services at Members' preferred pricing.

      (b)     Signature Corporate Membership. 'The Club has previously issued Signature
Golf Memberships in the name of an entity formerly known as "Signature Corporate
Memberships". These "Signature I Corporate Memberships" are no longer being issued, and
any new designated users must be owners, directors, officers or employees of the entity and
complete a Signature I Corporate Designee Membership Application.

         (c)    A "Signature II Corporate Membership" can be issued in the name of an entity.
 The entity must designate one individual, as an owner, director, officer or employee of the
 entity, who with his/her Immediate Family may use the Club Facilities on the same basis as a
Signature Golf Member. The entity may change the designated users, not to exceed four total
 designees at any one time, upon payment of an administrative fee to the Club (to be set solely
 by the Club from time to time). Each individual designated user must submit a Signature II
Corporate Designee Membership Application and must be approved by the Club. Each dues
paying designated user entitled to use the Club Facilities shall count toward the CAP. There
must be at least one current dues paying Signature II Corporate Membership Designee at all
times. The Club reserves the right to establish from time to time the rules governing the
designation of individuals as the designated users of a Signature II Corporate Membership,
including establishing a limit on the number of times a particular designation may be changed
during the Membership Year. Currently, designees can only be deleted or replaced at the end
of the Membership Year. The entity named in the application must be a corporation or some
other form of legal entity that engages in a legally bonafide business and is in good standing in
the State of California. The Club also reserves the right to require the entity to provide
documentation confirming its establishment as an actual active business entity, such as a copy


                                              6


                                      Page 20
                                                                      OMNIABOL0000078
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
 of its Articles of Incorporation, Partnership Agreement, Operating Agreement or other
 documentation supporting its existence as a legal bonafide business.

         (d)     Signature Sport Membership. A Signature Sport Membership is refundable
 pursuant to the Club's refund policies and procedures and is non-recallable. A "Signature Sport
 Membership" entitles a Signature Sport Member and his/her Immediate Family to use of all
 tennis, health, fitness and social facilities of the Club. A Signature Sport Member may only play
 golf on the Resort Course upon payment of applicable green fees and golf cart fees, subject to
 availability of tee times and the rights of Members. Signature Sport Members may reserve tee
 times two days in advance on the Resort Course and are not permitted to play on the Member
 Course. Signature Sport Members are limited to playing golf four times per calendar month.
 The green fee rate charged for golf will be the lower of either 35% off the then posted rate for
 Resort Guests or the lowest advertised rate.

               Signature Sport Members are not required to pay any court fees for use of the
Tennis Facilities and may reserve tennis court times seven days in advance and one day in
advance on center court.

        (e)     Signature Non-Resident Golf Membership. A Signature Non-Resident Golf
Membership is refundable and recallable pursuant to the Club's refund policies and procedures.
Signature Non-Resident Golf Memberships will be excluded from the CAP. A "Signature Non-
Resident Golf Membership" entitles a Signature Non-Resident Golf Member and his/her
Immediate Family to use all of the Club Facilities. Except as otherwise provided herein,
Signature Non-Resident Golf Members shall not pay green fees for use of the Golf Courses, but
shall pay golf cart fees or trail fees. A Member in this class will not be permitted to reside
within a 50 mile radius of the Club for more than 180 days per calendar year. Members in this
class will be limited to aggregate of 16 rounds of golf per month. A Signature Non-Resident
Golf Member will have limited use of the Tennis Facilities for a total of 40 days during any 90
day period.

               Signature Non-Resident Golf Members are not required to pay any court fees for
use of the Tennis Facilities and may reserve tennis court times seven days in advance and one
day in advance on center court.

                 Annually, a Signature Non-Resident Golf Member shall provide the Club with
proof of his/her Non-Resident status by providing copies of two of the following documents;
driver's license (or state identification card), passport (only for Members who are not U.S.
citizens), tax return (with financial information deleted), or voter registration. Failure to present
such proof shall be grounds for termination as set forth in Article III of these Rules and
Regulations.

               Signature Non-Resident Sport Memberships. A Signature Non-Resident Sport
Membership is refundable pursuant to the Club's refund policies and procedures and is
recallable. A "Signature Non-Resident Sport Membership" entitles a Signature Non-Resident
Sport Member and his/her Immediate Family to use the Club Facilities. A Signature Non-
Resident Sport Member may only play golf on the Resort Course upon payment of applicable
green fees and golf cart fees, subject to availability of tee times and the rights of the Members.
Signature Non-Resident Sport Members may reserve tee times two days in advance on the


                                               7


                                     Page 21
                                                                      OMNIABOL0000079
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
 Resort Course and are not permitted to play on the Member Course. A Signature Non-Resident
 Sport Member in this class will not be permitted to reside within a 50 mile radius of the Club for
 more than 180 days per calendar year. Signature Non-Resident Sport Members are limited to
 playing golf four times per calendar month. The green fee rate charged for golf will be the
 lower of either 35% off the then posted rate for Resort Guests or the lowest advertised rate.

                 Signature Non-Resident Sport Members are not required to pay any court fees
 for use of the Tennis Facilities and may reserve tennis court times seven days in advance and
 one day in advance on center court.

                 Annually, a Signature Non-Resident Sport Member shall provide the Club with
proof of his/her Non-Resident status by providing copies of two of the following documents:
driver's license (or state identification card), passport (only for Members who are not U.S.
citizens), tax return (with financial information deleted), or voter registration. Failure to present
such proof shall be grounds for termination as set forth in Article III of these Rules and
Regulations.

         (g)    Villa Signature Sport Membership. A Villa Signature Sport Membership is not
refundable and is recallable subject to the terms of the Addendum to the Club at La Costa
Signature Membership Plan for La Costa Resort Villa ("Addendum") and the Villa Signature
Sport Membership License Agreement/Application ("Villa Application"). A "Villa Signature
Sport Membership" entitles such Member and his/her Immediate Family to use the Club
Facilities on the same basis as a Signature Sport Member subject to the terms and conditions as
provided in the Addendum and Villa Application. A Villa Signature Sport Membership is
limited to owners of a Unit in the La Costa Resort Villa.

       (h)    Charter and Founder Memberships. "Charter and Founder Memberships"
permit the Charter and Founder Members unlimited use of the Club Facilities in accordance
with such Member's Application and these Rules and Regulations, as the same may be
amended from time to time. Charter and Founder Members shall also have the right to use the
Spa upon payment of such charges and fees as shall be established from time to time by the
Club. No new Charter or Founder Memberships will be offered.

        (i)     Regular Memberships. "Regular Memberships" permit a Regular Member
unlimited use of the Club Facilities in accordance with such Member's Application and these
Rules and Regulations, as the same may be amended from time to time. Regular Members shall
also have the right to use the Spa upon payment of such charges and fees as shall be established
from time to time by the Club. Regular Memberships will expire on November 16, 2006, if
extended; otherwise they expired on November 16, 2001. No new Regular Memberships will be
offered.

        (j)     Non-Resident Memberships. "Non-Resident Memberships" permit a Non-
Resident Member to use the Club Facilities in accordance with such Member's Application and
these Rules and Regulations, as the same may be amended from time to time. A Non-Resident
Member (i) shall retain a principal and legal voting residence either (x) outside of the State of
California, or (y) within the State of California and north of Santa Clara County; and (ii) shall
not reside in any California county southward from Santa Clara County for more than 180 days
in any calendar year. A Non-Resident Member and his/her Immediate Family shall have the


                                              8


                                     Page 22
                                                                      OMNIABOL0000080
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
right to make use: (A) of the Golf Courses for a total of 16 combined rounds per month; and (B)
of the Tennis Facilities for a total of 40 days during any 90 day period. Such usage shall be
calculated in the aggregate for such Non-Resident Member and his/her Immediate Family. The
aggregate use of the Non-Resident Member and his/her Immediate Family may not exceed the
limits set forth in this paragraph. If such Non-Resident Member's aggregate use exceeds these
limits then: (1) such Non-Resident Member shall pay the same dues and minimum food and
beverage charges as a Regular Member for the applicable one month period; and (2) the Club
may, in its sole and absolute discretion, impose expulsion or other sanctions in accordance with
Article III of these Rules and Regulations. Non-Resident Members shall also have the right to
use the Spa upon payment of such charges and fees as shall be established from time to time by
the Club. The Non-Resident Memberships will expire on November 16, 2006, if extended;
otherwise they expired November 16, 2001. No new Non-Resident Memberships will be
offered.

                 In the event that any Non-Resident Member becomes a Resident, his/her
Non-Resident Membership shall thereupon immediately terminate. Annually, with payment of
his/her January billing statement, a Non-Resident Member shall provide the Club with proof of
his/her Non-Resident status by providing copies of two of the following documents: driver's
license (or state identification card), passport (only for Non-Resident Members who are not U.S.
citizens), tax return (with financial information deleted) or voter registration. In addition, the
Club may require any Non-Resident Member to present proof of his/her residence and place of
business at any time. Failure to present such proof shall be grounds for termination as set forth
in Article III, below.

      (k)   Tennis Memberships. Tennis Memberships expired on November 16, 2001. No
new Tennis Memberships will be offered.

        (1)     Presidential Memberships (f/k/a Presidents List). Persons presented with
"Presidential Memberships" by the previous owner(s) of the Resort shall have the Privileges and
shall be subject to the limitations established and prescribed by the Club. The Presidential
Membership of such person(s) may be terminated or his/her Privileges changed at any time at
the Club's sole and absolute discretion. Presidential Memberships are not transferable.

        (m)     Preferred Family Resident Memberships (f/k/a Preferred Resident
Memberships). A "Preferred Family Resident Membership" permits a Preferred Family
Resident Member and his/her Immediate Family unlimited use of the Club Facilities, in
accordance with such Preferred Resident Member's Application and these Rules and
Regulations, as the same may be amended from time to time. Preferred Family Resident
Members shall also have the right to use the Spa upon payment of such charges and fees as
shall be established from time to time by the Club. Preferred Family Resident Memberships
will expire on December 31, 2021. No new Preferred Family Resident Memberships will be
offered.

       (n)     Preferred Single Resident Memberships. A "Preferred Single Resident
Membership" permits a Preferred Single Resident Member unlimited use of the Club Facilities
in accordance with such Preferred Single Resident Member's Application and these Rules and
Regulations, as the same may be amended from time to time. Preferred Single Resident
Members shall also have the right to use the Spa upon payment of such charges and fees as


                                              9


                                     Page 23                         OMNIABOL0000081
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
shall be established from time to time by the Club. A Preferred Single Resident Member must
be a single adult over 21 years of age. Preferred Single Resident Memberships will expire on
December 31, 202L No new Preferred Single Memberships will be offered.

         (o)     Preferred Non-Resident Memberships. A "Preferred Non-Resident Membership"
permits a Preferred Non-Resident Member to use the Club Facilities in accordance with such
Preferred Non-Resident Member's Application and these Rules and Regulations, as the same
may be amended from time to time. Preferred Non-Resident Members shall (i) retain a
principal and legal voting residence either (x) outside of the State of California, or (y) within the
State of California and north of Santa Clara County; and (ii) not reside in any California county
southward from Santa Clara County for more than 180 days in any calendar year. A Preferred
Non-Resident Member and his/her Immediate Family shall have the right to make use: (A) of
the Golf Courses for a total of 16 combined rounds per month; and (B) of the Tennis Facilities
for a total of 40 days during any 90 day period. Such usage shall be calculated in the aggregate
for such Preferred Non-Resident Member and his/her Immediate Family. The aggregate use of
the Preferred Non-Resident Member and his/her Immediate Family may not exceed the limits
set forth in this paragraph. If such Preferred Non-Resident Member's aggregate use exceeds
these limits, then: (1) such Preferred Non-Resident Member shall pay the same dues and
minimum food and beverage charges as a Preferred Family Resident Member for the applicable
one month period; and (2) the Club may, in its sole and absolute discretion, impose expulsion or
other sanctions in accordance with Article III of these Rules and Regulations. Preferred
Non-Resident Members shall also have the right to use Spa upon payment of such charges and
fees as shall be established from time to time by the Club. Preferred Non-Resident
Memberships will expire on December 31, 2021, and may not be sold or transferred to any other
party.

                In the event that any Preferred Non-Resident Member becomes a Resident,
his/her Preferred Non-Resident Membership shall terminate immediately. Annually, with
payment of his/her January billing statement, a Preferred Non-Resident Member shall provide
the Club with proof of his/her Non-Resident status by providing copies of two of the following
documents: driver's license (or state identification card), passport (only for Non-Signature
Members who are not U.S. citizens), tax return (with the financial information deleted) or voter
registration. In addition, the Club may require any Preferred Non-Resident Member to present
proof of his/her residence and place of business at any time. Failure to present such proof shall
be grounds for termination as set forth in Article III, below.

        (p)     Preferred Corporate Memberships. "Corporate Designees" (as defined below) of
a Preferred Corporate Membership are permitted unlimited use of the Club Facilities in
accordance with such Preferred Corporate Member's Application and these Rules and
Regulations, as the same may be amended from time to time. The Corporate Designees of
Preferred Corporate Members shall also have the ability to use the Spa upon payment of such
charges and fees as shall be established from time to time by the Club. Preferred Corporate
Memberships will expire on December 31, 2021. No new Preferred Corporate Memberships
will be offered.

              The Preferred Corporate Membership covers the following individuals
("Corporate Designees"): either (i) two adults over 21 years of age, who are employed by the



                                              10


                                      Page 24                         OMNIABOL0000082
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
 company named in the Application, and their respective Immediate Families; or (ii) three adults
 over 21 years of age who are employed by the company named in the Application, but not their
 Immediate Families of such three Corporate Designees. In connection with option (i) above, up
 to two additional Corporate Designees who are employed by the company named in the
 Application and their respective Immediate Families may be added to the Preferred Corporate
 Membership upon payment of such additional charges, dues and fees as may be established by
 the Club. The company named in the Application must be a corporation or some other form of
 legal entity that engages in a legally bonafide business. The Club may require proof of
 employment with the named company at any time. Failure to present such proof shall be
 grounds for termination as set forth in Article III, below.

         (q)   Preferred Tennis Memberships. A 'Preferred Tennis Membership" permits a
 Preferred Tennis Member unlimited use of the Tennis Facilities in accordance with such
 Preferred Tennis Member's Application and these Rules and Regulations, as the same may be
 amended from time to time. Preferred Tennis Members shall also have the right to use the Spa
 upon payment of such charges and fees as shall be established from time to time by the Club.
 Preferred Tennis Memberships will expire on December 31, 2021. No new Preferred Tennis
 Memberships will be offered.

       (r)     Executive Single Memberships. An "Executive Single Membership" permits an
Executive Single Member unlimited use of the Club Facilities in accordance with such Executive
Single Member's Application and these Rules and Regulations, as the same may be amended
from time to time. Executive Single Members shall also have the right to use the Spa upon
payment of such charges and fees as shall be established from time to time by the Club. The
Executive Single Membership grants Privileges to the Immediate Family of such Executive
Single Member. The Executive Single Membership will expire five years from the date such
Member's Application was accepted by the previous owner(s). No new Executive Single
Memberships will be offered.

         (s)     Preferred Resident and Non-Resident Junior Memberships. A "Preferred
 Resident Junior Membership" permits a Preferred Resident Junior Member unlimited use of the
 Club Facilities in accordance with such Preferred Junior Member's Application and these Rules
 and Regulations, as the same may be amended from time to time. Preferred Resident Junior
 Members shall also have the right to use the Spa upon payment of such charges and fees as
shall be established from time to time by the Club. A "Preferred Non-Resident Junior
 Membership" requires a Preferred Non-Resident Junior Member" to meet the same
non-residency requirements as Preferred Non-Resident Members set forth in Article II, Section
3(o) above and allows the use: (A) of the Golf Courses for a total of 16 combined rounds per
month; and (B) of the Tennis Facilities for a total of 40 days during any 90 day period. A
Preferred Non-Resident Junior Member's use may not exceed the limits set forth in this
paragraph. If such Preferred Non-Resident Junior Member's use exceeds these limits, then: (1)
such Preferred Non-Resident Junior Member shall pay the same dues and minimum food and
beverage charges as a Preferred Resident Junior Member for the applicable one month period,
and (2) the Club may, in its sole and absolute discretion, impose expulsion or other sanctions in
accordance with Article III of these Rules and Regulations. Preferred Non-Resident Junior
Members shall also have the right to use the Spa upon payment of such charges and fees as




                                             11


                                     Page 25                         OMNIABOL0000083
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
 shall be established from time to time by the Club. No new Preferred Resident or Non-Resident
 Junior Memberships will be offered.

                  In the event that any Preferred Junior Non-Resident Member becomes a
 Resident, his/her Preferred Junior Non-Resident Membership shall terminate immediately.
 Annually, a Preferred Non-Resident Junior Member shall provide the Club with proof of
 his/her Non-Resident status by providing copies of two of the following documents: driver's
 license (or state identification card), passport (only for Members who are not U.S. citizens), tax
 return (with financial information deleted) or voter registration.

                 In addition, the Club may require any Preferred Non-Resident Junior Member to
 present proof of his/her residence and place of business at any time. Failure to present such
 proof shall be grounds for termination as set forth in Article III, below. The Preferred Junior
 Memberships (both Resident and Non-Resident) will expire upon the earlier to occur of either
 (x) December 31, 2021, or (y) the first day of the calendar year in which such Junior Member
 reaches his/her 22nd birthday.

         (t)     Legendary Resident Memberships. A "Legendary Resident Membership"
permits a Legendary Resident Member and his/her Immediate Family unlimited use of the
Club Facilities in accordance with such Legendary Member's Application and these Rules and
Regulations, as the same may be amended from time to time. Legendary Resident Members
shall also have the right to use the Spa upon payment of such charges and fees as shall be
established from time to time by the Club. Legendary Resident Memberships will expire on
December 31, 2060. Legendary Resident Memberships may be terminated earlier in accordance
with Article III of the Rules and Regulations. No new Legendary Resident Memberships will be
offered.

         (u)     Legendary Non-Resident Memberships. A "Legendary Non-Resident
 Membership" permits a Legendary Non-Resident Member to use the Club Facilities in
 accordance with such Legendary Non-Resident Member's Application and these Rules and
 Regulations, as the same may be amended from time to time. Legendary Non-Resident
 Members shall (i) retain a principal and legal voting residence either (x) outside of the State of
 California, or (y) within the State of California and north of Santa Clara County; and (ii) not
 reside in any California county southward from Santa Clara County for more than 180 days in
 any calendar year. A Legendary Non-Resident Member and his/her Immediate Family shall
have the right to make use: (A) of the Golf Courses for a total of 16 combined rounds per month;
and (B) of the Tennis Facilities for a total of 40 days during any 90 day period. Such usage shall
be calculated in the aggregate for such Legendary Non-Resident Member and his/her
Immediate Family. The aggregate use of the Legendary Non-Resident Member and his/her
Immediate Family may not exceed the limits set forth in this paragraph. If such Legendary
Non-Resident Member's aggregate use exceeds these limits, then: (1) such Legendary Non-
Resident Member shall pay the same dues and minimum food and beverage charges as a
Legendary Resident Member for the applicable one month period, and (2) the Club may, in its
sole and absolute discretion, impose expulsion or other sanctions in accordance with Article III
of these Rules and Regulations. Legendary Non-Resident Members shall also have the right to
use Spa upon payment of such charges and fees as shall be established from time to time by the




                                             12


                                      Page 26                         OMNIABOL0000084
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
 Club. The Legendary Non-Resident Memberships will expire on December 31, 2060. No new
 Legendary Memberships will be offered.

                In the event that any Legendary Non-Resident Member becomes a Resident,
 his/her Legendary Non-Resident Membership shall terminate immediately. Annually, with
 payment of his/her January billing statement, a Legendary Non-Resident Member shall
 provide the Club with proof of his/her Non-Resident status by providing copies of two of the
 following documents: driver's license (or state identification card), passport (only for Non
 Signature Members who are not U.S. citizens), tax return (with the financial information
 deleted) or voter registration. In addition, the Club may require any Legendary Non-Resident
 Member to present proof of his/her residence and place of business at any time. Failure to
 present such proof shall be grounds for termination as set forth in Article III, below.

       (v)    Legendary Tennis Memberships. A "Legendary Tennis Membership" permits a
Legendary Tennis Member unlimited use of the Tennis Facilities in accordance with such
Legendary Tennis Member's Application and these Rules and Regulations, as the same may be
amended from time to time. Legendary Tennis Members shall also have the right to use of the
Spa upon payment of such charges and fees as shall be established from time to time by the
Club. Legendary Tennis Memberships will expire on December 31, 2060. Legendary Tennis
Memberships may be terminated earlier in accordance with Article III of these Rules and
Regulations. No new Legendary Tennis Memberships will be offered.

SECTION 4             PRIVILEGES OF THE CLUB.

       By payment of the Membership Deposit or Initiation Fee and annual dues (and/or other
applicable dues and charges), and subject to scheduling at the sole and absolute discretion of
the Club with respect to all Club Facilities (other than the Members' Club Room), all Members
(excluding Presidential Members) and their Immediate Family and such other classes of
Members designated by the Club, are entitled to the following:

       (a)     Play on the Member Course or Resort Course, subject to their Privileges as
defined herein (amount of play as specified by the applicable Membership, not applicable to
Tennis, Preferred Tennis or Legendary Tennis Memberships);

       (b)    use of the fitness and Tennis Facilities;

       (c)     use of the Spa (upon payment of applicable entrance and service fees established
by the Club from time to time); and

        (d)    use of the golf locker room on play days (not applicable to Tennis, Preferred
Tennis and Legendary Tennis Memberships.) Personal lockers may be available upon payment
of an additional charge established by the Club from time to time; however, Signature Golf
Members have priority to lockers.




                                             13


                                     Page 27
                                                                     OMNIABOL0000085
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
 SECTION 5              FAMILY MEMBERSHIP PRIVILEGES.

         The Immediate Family of all classes and classifications of Membership (except all classes
 and classifications of Junior Memberships) may enjoy the Membership Privileges of the Club,
 subject to the restrictions and limitations of their respective Membership class or classification.

          A Member living together with another individual in the same household as a registered
 domestic partner may designate the other individual on a Membership Year basis to use the
 Club Facilities as an Immediate Family member. The total number of adults who may have
 Immediate Family Membership Privileges is limited to two adults per Membership. The
 Member and the domestic partner shall be individually and jointly responsible for the payment
 of all charges and fees incurred by the domestic partner. The Club reserves the right to
 establish such fees and other rules and require the Member and domestic partner to submit
 such information and forms as the Club deems appropriate.

 SECTION 6             CHILDREN.

        Members are responsible for the conduct and safety of his/her children and their
children's guests. Children under 12 years of age are permitted to use the Club Facilities only if
accompanied or supervised by an adult. Children under 16 years of age are not permitted to
use the locker rooms unless accompanied by an adult. Children under 16 years of age are not
permitted in the health and Fitness Facilities. Children under the lawful drinking age are not
permitted in any lounge unless accompanied by an adult.

SECTION 7              MEMBERSHIP CARD.

       When a person has satisfied all of the requirements set forth in these Rules and
Regulations, has been approved by the Management of the Club as a Member, and has paid the
Membership Deposit and other sums that may then be required by the Club, a Membership
Card including a membership number, in the form and substance adopted by the Club shall be
delivered to such Member. The name and address of each Member and the date of issuance of
the Membership shall be entered in the records of the Club.

        A Membership Card indicating a club account number and type of Membership shall be
issued to each Member as well as the members of his/her Immediate Family eligible for
Membership Privileges. Members and his/her Immediate Family must have their Membership
Cards with them at all times while using the facilities of the Club.

       A Membership Card may not be used by any person other than the person to whom it is
issued. Membership Cards are not transferable.

         In the event of a lost or stolen Membership Card, the Club must be notified immediately.
The account will be canceled and placed on "call security". Until notification of card loss or
theft is received in writing by the Club, the Member shall be responsible for all charges placed
on the account. For each new Membership Card replaced, a charge covering the cost of the
replacement card and administrative fees will be placed on such Member's club account.




                                             14


                                      Page 28
                                                                      OMNIABOL0000086
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
 SECTION 8             ONE TIME TRANSFER OF LEGENDARY
                       MEMBERSHIPS.

         The Legendary Membership (whether Resident, Non-Resident, or Tennis), prior to the
 termination thereof, may be transferred once by the Legendary Member to one person
 ("Transferee") who is the spouse, son or daughter (including stepchildren) of such Member,
 subject to compliance with the following:

         (a)    One Time Transfer. Each Legendary Membership is entitled to only one transfer
 under this provision. Accordingly, if a Legendary Member transfers a Legendary Membership
 hereunder, neither the Transferee nor a buyer of such Membership under Section 9 below may
 transfer the Membership under this provision. The issuance of a Membership to a spouse upon
 the death of a Legendary Member pursuant to Article III, Section 1(j), does not constitute the
 one time transfer under this section.

        (b)     Application. A Membership Application shall be submitted by the Transferee in
 writing, signed by the Transferee.

          (c)      Transfer Fee. The Membership Application shall be accompanied with payment,
 in full, of a transfer fee in an amount to be established by the Club in its sole and absolute
 discretion.

        (d)    Management of the Club Review and Notification. Management of the Club
shall review all Applications. The Management of the Club shall notify, in writing, each
Applicant of the decision regarding Membership. If the Transferee is approved by the
Management of the Club, the transfer shall be effective and a Membership Card shall be issued
to the Transferee. If the Application is rejected by Management of the Club, the funds
previously deposited with the Club will be returned to the Transferee.

     (e)    Good Standing. The Legendary Member seeking to transfer his/her
Membership must be alive and in good standing and must, prior to submittal of the Transferee's
Membership Application, pay all outstanding obligations owed to the Club by the Member.

        In the event that a Legendary Membership is transferred hereunder, the new Legendary
Member will have all rights and obligations thereof except the right to transfer under this
Section.

        A Legendary Membership which converts to a Signature Membership is entitled, upon
approval from the Club, to a one time transfer to a spouse, son or daughter (including
stepchildren) with no additional Membership Deposit. The new Membership will have a term
of 30 years.

SECTION 9            SALABILITY.

       (a)    Membership Salability. All Signature Memberships will be sold by the Club.
Charter and Founder Memberships, Non-Resident Memberships, Preferred Non-Resident
Memberships, Preferred Resident and Non-Resident Junior Memberships, Presidential
Memberships, Executive Single Memberships, Preferred Tennis Memberships (excluding the


                                           15


                                     Page 29                          OMNIABOL0000087
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
 "Converted Tennis Memberships" described below), and Legendary Non-Resident
 Memberships are at all times non-salable and non-assignable to third parties. Regular
 Memberships, Preferred Family Resident Memberships, Preferred Single Resident
 Memberships, Preferred Corporate Memberships, Converted Tennis Memberships, and
 Legendary Resident Memberships ("Salable Memberships") may be sold upon the terms and
 conditions set forth in this Section. A Preferred Tennis Member who (i) had originally
 purchased a Tennis Membership (expiring in 2001), (ii) converted to a Preferred Tennis
 Membership (expiring in 2021), and (iii) paid at least $6,000 in Initiation Fees with respect to
 such Tennis Memberships shall be deemed to hold a "Converted Tennis Membership."

          (b)    Method of Sale. The Club is under no obligation to purchase any Salable
 Membership, and is not in any way responsible for assisting a Non-Signature Member in selling
 or securing a purchaser for any Salable Membership. Moreover, no Non-Signature Member
 may attempt to sell any Salable Membership through any form of advertisement or public
 communication, including without limitation, mail, fax machines, television, radio, newspapers,
 advertising circulars, handbills, public notices, the Internet, or other on-line or off-line computer
 services. The Non-Signature Member is permitted to attempt to sell his/her Salable
 Membership through direct communications to his/her family, friends, business associates,
 acquaintances and referrals from any of the foregoing. No Non-Signature Member may attempt
 to sell any Membership that is non-salable under Section 9(a) above. A violation of this
 subsection (b) shall subject the Non-Signature Member to expulsion or other sanctions under
 Article III.

        (c)      Right of First Refusal. The Club shall have a right of first refusal to repurchase
any Salable Membership sought to be sold. This right of first refusal shall be exercisable by the
Club, in its sole and absolute discretion, at any time within 60 days of receiving notice from the
Non-Signature Member that such Member desires to sell his/her Membership to a third party
as specified in subparagraph (d) below. The Club may, in its sole and absolute discretion,
exercise its right to repurchase a Non-Signature Membership at a price which is equal to the
amount of the actual Initiation Fee paid for the Membership by such Non-Signature Member,
less the amount of any fees or dues outstanding and less the amount of any administrative fee
or charge established by the Club, which is presently the greater of either (x) ten percent of the
selling Non-Signature Member's actual Initiation Fee paid, or (y) the administrative fee or
charge then in effect, as established by the Club from time to time. In no event shall a Non-
Signature Member receive an amount for his/her Membership in excess of the actual Initiation
Fee paid. The Club does not maintain a list of Salable Memberships to be sold.

        (d)    Conditions on Sale of a Membership. The Non-Signature Member shall provide
the Club with written notice of such Member's desire to sell or his/her Salable Membership to a
potential purchaser. The Non-Signature Member shall deliver the notice to the Club by
personal delivery, overnight express mail or certified mail, return receipt requested. Thereafter,
the Club shall provide the applicable Membership Application for completion and execution.
Any and all sales shall be approved by and at the sole discretion of the Club, and are the subject
to the conditions set forth below:

                       The selling Non-Signature Member's dues and charges shall be paid in
full;



                                               16


                                      Page 30
                                                                      OMNIABOL0000088
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
                        Dues and charges will continue to be billed and payable to such selling
 Non-Signature Members up to and until the actual date of sale. Any dues or other payments
 which were paid in advance by the selling Non-Signature Member will be prorated and
 refunded to the selling Non-Signature Member, as of the date of sale;

                        Each notice for a sale of a Salable Membership shall be in a form
provided, or otherwise approved, by the Club and shall be accompanied by a Membership
Application completed by the proposed purchaser and the then-current Initiation Fee for the
specific class of such Salable Membership. In the event the Club has discontinued the sale of the
applicable salable membership, which it is permitted to do in its sole and absolute discretion,
then the Initiation Fee to be paid by the purchaser of such Salable Membership shall be the last
current Initiation Fee for the specific class of such Membership just prior to its discontinuance.
In the event the proposed purchaser is accepted for Membership, the selling Non-Signature
Member shall receive a return of his/her actual Initiation Fee paid less an administrative fee or
charge in an amount established by the Club, which amount is presently the greater of either (x)
ten percent of the selling Non-Signature Member's actual Initiation Fee paid, or (y) the
administrative fee or charge then in effect, as established by the Club from time to time. In no
event shall a selling Non-Signature Member receive an amount for his/her Membership in
excess of his/her actual Initiation Fee paid, less the administrative fee or charge.

         (e)     Divorce or Separation. When a Membership is issued in the name of more than
one person, each person will be jointly and severally liable for all dues, fees and other charges
and liabilities associated with the Membership. In the event of the divorce or legal separation of
married Members and his/her spouse are both deemed to be Members, the Membership,
including all of its Privileges and benefits will vest in the spouse awarded the Membership by
an agreement of separation or a decree of divorce. Until the award of the Membership and use
Privileges, both spouses will be jointly and severally liable for all dues and charges. Any and all
dues and other charges which accrue prior to any change in a Member's family or Membership
status, as set forth above, shall continue to be due and owed from such Member regardless of
whether or not he/she retains the Membership in the Club.

SECTION 10            INACTIVE STATUS:

        (a)      Electing Inactive Status. Charter Members, Founder Members, Regular
Members, Non-Resident Members, Preferred Single Resident Members, Preferred Non-Resident
Members, Preferred Corporate Members, Preferred Tennis Members, Legendary Resident
Members, Legendary Non-resident Members and Legendary Tennis Members shall all have the
right to elect "Inactive Status" as more specifically set forth below. Signature Members,
Presidential Members, Preferred Junior Members, and Executive Single Members shall not have
this right. A Non-Signature Member who has elected Inactive Status shall not have any
Privileges with respect to the use of any Club Facilities and/or Resort Facilities during the
period of Inactive Status.

        (b)    Conditions on Inactive Status. The eligible Non-Signature Member may elect
Inactive Status for a period of one year by providing the Club with written notice thereof,
during which time such Member may discontinue paying dues; provided, however, that at the
time of such election such Member shall not be delinquent in the payment of any dues or



                                             17


                                     Page 31
                                                                      OMNIABOL0000089
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
charges. With respect to a Charter or Founder Member only, if such Charter or Founder
Member is successful in introducing a new Signature Member to the Club and such new
Member purchases a then offered Signature Membership at the then-current Membership
Deposit during the one year period on Inactive Status, the Club will offer to purchase such
inactive Charter or Founder Membership at the rate of $6,000 for a Charter Membership and
$3,000 for a Founder Membership.

         (c)      Election to Reactivate Status. A Non-Signature Member who has elected Inactive
Status as set forth in Section 10(b) above, shall have a one time right to reactivate his/her Non-
Signature Membership by informing the Club in writing of such reactivation prior to the earlier
to occur of: (i) the expiration of the one year inactive period; or (ii) the sale of such Non-
Signature Membership. Such reactivation shall only be effective upon the Club's receipt of the
Non-Signature Member's written notice and such Member's payment of all dues, charges and
fees which would otherwise have accrued and been payable had such Inactive Status not been
elected. Upon reactivation, the Non-Signature Member's Privileges for the use of the Club
Facilities and Resort Facilities shall be fully reinstated.

        (d)      Except for the one time right to reactivate the Non-Signature Membership set
forth in Section 10(c) above, an election of Inactive Status is irrevocable. At the end of one year
after the eligible Non-Signature Member elects Inactive Status, without either: (i) a sale of the
Regular Membership, Preferred Family Resident Membership, Preferred Single Resident
Membership, Preferred Corporate Membership, converted Tennis Membership or Legendary
Resident Membership (as applicable), (ii) a repurchase by the Club of the Charter or Founder
Membership (as set forth in Section 10(b) above), or (iii) a reactivation of the Non-Signature
Membership, if applicable, such Non-Signature Member shall be deemed to have resigned from
the Non-Signature Membership, and such Membership shall be terminated. In the event of
such a resignation from and termination of Non-Signature Membership, such Non-Signature
Member shall not be entitled to the return of the Initiation Fee or any other monies from the
Club.

SECTION 11            A MEMBERSHIP MAY NOT BE PLEDGED
                      EXCEPT FOR PURCHASE MONEY
                      OBLIGATIONS.

        A Member may not pledge or hypothecate a Membership except to the extent the lien or
security interest is incurred as a result of obtaining such Membership. The holder of any
security interest in the Membership shall not be deemed to be a Member, and shall not have the
right to use Club Facilities, before or after foreclosure upon any security interest unless and
until approved for such Membership and transfer of such Membership in accordance with the
Rules and Regulations as set forth herein and the Signature Membership Plan.




                                             18


                                     Page 32
                                                                     OMNIABOL0000090
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
                               ARTICLE III
                  TERMINATION, EXPULSION AND SANCTIONS

    SECTION 1                 CAUSES OF TERMINATION.

            Members are responsible for their own conduct and for the conduct of their family and
    guests. Any Member whose conduct or whose family's or guest's conduct shall be deemed by
    the Club to be improper or likely to endanger the welfare, safety, harmony or good reputation
    of the Club or its Members, may be reprimanded, fined, suspended or expelled from the Club
    and have all Privileges associated with the Membership suspended or terminated by the Club.
    The Club shall be the sole judge of what constitutes improper conduct likely to endanger the
    welfare, safety, harmony or good reputation of the Club or its Members.

           The Membership of Members shall terminate upon the occurrence of any of the
    following events3:

            (a)      The resignation of the Member,

           (b)     The unauthorized sale of any Membership or Membership Designee status in
    any form, part or parcel, including the advertisement or other solicitation in any form of a
    Membership for sale by a Member, designee or agent;

       (c)     The failure of a Signature Non-Resident Golf Member, Signature Non-Resident
Sport Member, Non-Resident Member, Preferred Non-Resident Member, Preferred
Non-Resident Junior Member, or Legendary Non-Resident Member to provide proof
reasonably satisfactory to the Club of non-residency as set forth in these Rules and Regulations;

      (d)    A Signature Non-Resident Member, Signature Non-Resident Sport Member,
Non-Resident Member, Preferred Non-Resident Member, Preferred Non-Resident Junior
Member, or Legendary Non-Resident Member becoming a Resident;

        (e)    The failure of a Corporate Designee of a Preferred Corporate Member, or any
Designee of a Signature I Corporate Member or Signature II Corporate Member to provide
proof, reasonably satisfactory to the Club, of employment with the company in whose name the
Corporate Membership was issued as set forth in these Rules and Regulations;

       (0       The failure of a Preferred Corporate Member or Signature I Corporate Member
or Signature II Corporate Member to provide proof, reasonably satisfactory to the Club, that it
engages in a legally bonafide business;

      (g)      In the case of a Corporate Designee of a Preferred Corporate Member or any
Designee of a Signature I Corporate Member or Signature II Corporate Member ceasing to be an
employee of the company named in the application;

           (h)      The expulsion of a Member pursuant to Section 2 below;



3   Section (i) shall not apply to any Signature Membership classes as stated in the Signature Membership Plan.


                                                        19


                                          Page 33
                                                                          OMNIABOL0000091
             Exhibits in Support of Plaintiff's Motion for Summary Judgment
       (I)  The recall of Non-Signature Memberships, Non-Resident Signature Golf and
Sport Memberships pursuant to Section 5 below, and

      (j)      The death of a Non-Signature Member. Upon the death of a Non-Signature
 Member, the following rules shall apply:

                        A Non-Signature Member's Membership terminates upon his/her death
with the exception, however, that upon the death of a Charter Member, Founder Member,
Regular Member, Tennis Member, Non-Resident Member, Preferred Family Resident Member,
Preferred Tennis Member, Preferred Non-Resident Member, Legendary Resident Member,
Legendary Non-Resident Member and Legendary Tennis Member, the applicable Membership
shall be issued in the name of the then legal spouse or domestic partner, if any, and upon the
death of a Corporate Designee of a Preferred Corporate Member, the named corporate entity
shall designate a new individual to utilize the Preferred Corporate Membership;

                       A Non-Signature Membership may not be willed, placed in a trust,
bequeathed, or otherwise transferred upon the death of any Non-Signature Member, except as
provided in (i) above, and;

                        A Non-Signature Member's estate, spouse or domestic partner and heirs
shall not be entitled to a refund of any portion of the Initiation Fee paid for the applicable
Membership.

Any such Member shall be notified of such proposed action and shall be given an opportunity
to be heard by at least three members of the Management of the Club to show cause why
he/she should not be disciplined. If such Member desires to be heard, the Club shall set a time
and date (not less than ten days thereafter) for such hearing. The Qub may without a hearing,
immediately suspend some or all Privileges associated with a Membership while a complaint is
being reviewed by the Club. The Club may without a hearing, immediately suspend some or
all Privileges associated with a Membership and/or, after notice, terminate a Membership for
failure to pay Membership dues and club account charges. The Management of the Club shall
be the sole binding authority on all disciplinary actions. The Club may suspend a Member
and/or their Immediate Family and/or guests from some or all Membership Privileges for such
period as may be determined by the Club. Dues and other obligations shall accrue during such
suspension and shall be paid in full before reinstatement of any Privileges. The Club has the
right to deduct any outstanding debt(s) from the Membership Deposit before a refund is
generated. Furthermore, the Club may at its option take whatever action it deems necessary to
effect collection.

A Signature Membership terminated by the Club for disciplinary cause shall be deemed
resigned and the Membership Deposit only not including any Initiation Fees paid to the
previous owner(s), shall be refunded upon the resale of the Membership as provided in the
rules applicable upon death of a Signature Member as set forth in the Signature Membership
Plan.




                                            20


                                     Page 34
                                                                      OMNIABOL0000092
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
 SECTION 2             EXPULSION AND OTHER SANCTIONS FOR
                       CAUSE.

        The Owner may expel or impose other lesser sanctions on any Member for good cause
 as provided herein.

       (a)     Good Cause. The following conduct constitutes good cause hereunder ("Good
Cause"):

                       Payment Default. A Member has defaulted in the payment of any sums
due to the Club (including, without limitation, charges incurred by the Immediate Family or
Club Guests) by either: (a) failing on two or more occasions to pay the Club all amounts due
within 30 days of the date any billing statement is issued by the Club; or (b) failing to pay the
Club all amounts due within 60 days of the date any billing statement is issued by the Club;

                       Felony. A Member and/or their Immediate Family are convicted of a
felony, federal crime or serious misdemeanor;

                    False Information. The Member submits false information on his/her
Membership Application;

                    Non-Permitted Use. The Member, their Immediate Family or a Club
Guest allows the Membership to be used by a person not authorized under these Rules and
Regulations;

                       Theft. The theft by a Member, their Immediate Family, or a Club Guest of
(i) any of the Owner's property, wherever located; or (ii) any property owned by any person or
entity on or from the Resort Facilities;

                       Detrimental Conduct. The commission of any act or omission by a
Member, their Immediate Family or a Club Guest in or about Club Facilities or the presence of
such person or persons upon Club Facilities which is detrimental to the best interests of the
Club or the Owner. Such detrimental conduct includes without limitation, any of the following:
(i) any verbal abuse, harassment, assault, battery or threatened or actual inappropriate physical
contact on Resort Facilities or against any Member, Club Guest, Resort Guest or employee or
personnel of the Owner; (ii) any attempt to intimidate or bribe any employee or personnel of the
Owner; (iii) damaging, destroying or vandalizing any of the Resort Facilities or any other
property of the Owner; or (iv) any other behavior which is detrimental to or disruptive of
normal operations of the Resort Facilities or of the Owner.

                       Safety Violations. A Member or their Immediate Family or Club Guest
which acts in any way that creates or is likely to create an unsafe environment to themselves or
others, including but not limited to Members, Club Guests or employees;

                      Rules Violations. A violation of (i) any of the Rules and Regulations
contained herein, and all amendments and modifications thereto and restatements thereof.




                                             21


                                     Page 35
                                                                     OMNIABOL0000093
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
          (b)     Notice of Hearing. In the event the Club determines to seek any sanction against
 a Member under this Section, the Club shall provide such Member written notice which shall
 state: (i) the date, time and place of a hearing to be held by the Management of the Club to hear
 and consider the matter as provided in this Section; (ii) a general summary of the reason or
 reasons for the hearing and potential sanctions: and (iii) the sanctions which the Club will
 request Management of the Club to consider. The notice shall be given in accordance with
 Article VI of these Rules and Regulations.

        (c)     Hearing. Unless the Club and the Member agree otherwise, Management of the
Club shall hold a hearing not less than 15 calendar days nor more than 30 calendar days after
the date the notice under subsection (b) above is deemed given. At the hearing, the Club shall
present information of Good Cause as defined in subsection (a) above. The Member shall have
the right to be present at the hearing, and may present any information on his/her behalf.
Management of the Club shall, in its sole and absolute discretion, determine whether to permit
and consider any particular information offered, and may permit and consider oral statements,
written statements, hearsay statements and other information it deems appropriate.

        (d)      Management of the Club Decision. After the hearing, Management of the Club
shall consider whether there exists Good Cause for sanctions under this Section. If
Management of the Club concludes, in its sole and absolute discretion, that there is Good Cause,
it may impose sanctions as it deems appropriate whether or not such sanctions were stated in
the notice given in subsection (b) above. Sanctions which Management of the Club may impose
include without limitation: expulsion, suspension, monetary penalty, reprimand or denial or
limitation of Privileges for the Member. In the event of detrimental conduct by a Member's
Immediate Family or Club Guest, permissible sanctions may also include, without limitation,
the denial of Privileges to such Immediate Family or Club Guest in such manner and for such
time as Management of the Club may determine. A Member who is expelled under this Section
is not entitled to the return of any Initiation Fees or any other funds subject to Article III, Section
1. Within 15 days of the hearing, Management of the Club shall send to the Member a written
"Notice of Decision", which shall state Management of the Club's decision, the imposition of
sanctions, if any, and the date the sanctions, if any, are to take effect.

          (e)   Interim Suspension of Privileges. In the event the Club determines in its sole and
absolute discretion that the circumstances warrant, the Club may, without notice or hearing,
impose an interim suspension on a Member under which all Privileges of such Member shall be
immediately suspended. Said suspension shall end on the earlier of (i) the Notice of Decision
issued by the Management of the Club; (ii) 90 days after the interim suspension is imposed; or
(iii) as determined by the Club in its sole and absolute discretion. In the event of an interim
suspension, the Club must provide written notice pursuant to subsection (b) above within 24
hours of the suspension if such notice has not already been given.

SECTION 3              ARBITRATION.

        In the event there is a dispute concerning the Privileges and obligations of the Members
or the Club under their respective Membership Plans, Signature Membership Plan or these
Rules and Regulations, the matter shall be submitted to binding arbitration in San Diego
County, State of California, by either the Club or the Advisory Board. Such arbitration shall



                                               22


                                     Page 36
                                                                     OMNIABOL0000094
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
comply with and be governed by the provisions of the California Arbitration Act, Sections 1280
through 1294.2 of the California Code of Civil Procedure. Notwithstanding anything to the
contrary, the arbitration panel shall consist of one neutral arbitrator selected from a panel of
retired judges including judges on the Judicial Reference Panel and/or JAMS.

       (a)    If the parties cannot agree to the neutral arbitrator, any party may file a petition
with the appropriate court to compel arbitration together with a list of arbitrators (defined
above) that would be acceptable to said petitioning party.

       (b)    The arbitrator may establish a hearing and discovery schedule. There shall be no
other discovery or pre-hearing procedures permitted. The decision by the arbitrator shall be
binding on the parties.

        (c)     The cost of arbitration, including reasonable attorneys' fees, shall be borne by the
losing party or in such proportion as the arbitrator shall determine. Pending resolution, the
parties shall share the cost of the arbitrator. If a party fails to pay its share, the other may
advance the entire costs and treat it as damages if successful.

SECTION 4              PAYMENT OF FEES AND CHARGES.

        Upon termination, a Member shall immediately pay in full all fees, charges, expenses
and other amounts owing as of the date of termination. There shall be no refund of a Non-
Signature Member's Initiation Fee paid in connection with a terminated Membership. Upon
termination, a Signature Membership will be placed on the resigned list and will be entitled to a
refund of his/her Membership Deposit less any charges or fees owed the Club as set forth
herein.

SECTION 5              RIGHT TO TERMINATE.

          The Club reserves, and all Members acknowledge and agree, that the Club has the right
 to terminate any Membership any time with or without cause, without giving any reason
 therefore. The Club reserves the right to terminate any individual Non-Signature Membership
or any class or classification of Membership (except all Resident Signature Membership classes,
and Presidential Membership). Upon termination the Club shall return to the Member, as the
case may be, the Initiation Fee or Membership Deposit paid, at which time such class or
individual Membership shall be deemed terminated less any indebtedness to the Club. A
Signature Membership terminated by the Club for disciplinary cause shall be deemed resigned
and the Membership Deposit shall be refunded upon the resale of that class or classification of
Membership. However, with respect to Charter and Founder Members only, Charter Members
shall receive a payment of $6,000 in lieu of the Initiation Fee actually paid by such Charter
Member, and a Founder Member shall receive a payment of $3,000 in lieu of the Initiation Fee
actually paid by such Founder Member. A Member who has been terminated shall remain
liable for any indebtedness of such Member. The Club does not relinquish the right to collect in
full all charge accounts and other amounts owing from such Member to the date of such
termination as set forth herein. Notwithstanding the foregoing, the Club shall not be obligated
to return any part of any Initiation Fee paid to the previous owner(s) by a Non-Signature
Member whose Membership has been terminated in accordance with Sections 1 and 2 above.
The receipt by the Member of the sum referred to in this section shall be such Member's sole


                                              23


                                      Page 37                         OMNIABOL0000095
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
 compensation and remedy for such termination and shall constitute a release from any and all
 liability, claims, demands, actions or causes of action arising out of or related to such
 termination or discontinuance.

                              ARTICLE IV
                      MEMBERSHIP DUES AND CHARGES

 SECTION 1              DUES.

        Generally, on an annual basis (but more often as circumstances warrant as determined
by the Club, the Club will determine the amount of dues, fees and charges to be payable by
Members. Signature Members will pay dues in advance on a quarterly basis, in which case, the
dues shall be owing and payable on or before the first day of January, April, July and October of
the then Membership Year. Non-Signature Membership classifications may be required to pay
dues in advance on an annual basis. The current dues for use of the Club Facilities are indicated
on the Schedule of Dues and Charges document, which will be provided by the Club each
Membership Year. The amount of dues for each year is subject to change as determined by the
Club in its sole discretion. The Club's Membership Year will constitute the 12-month period
commencing January 1 and ending December 31, unless otherwise established by the Club.
Payment of dues by Members is a continuing obligation of Membership which is not suspended
due to the closure of any or all of the Club Facilities which result from acts of God, natural
disasters, pestilence, weather, fires, the need to replace turf and landscaping on the Club
property due to disease or other unanticipated cause, requirements imposed by governmental
authorities after the date hereof and any events beyond the reasonable control of the Club.

       Members will receive a minimum preferred pricing of 15% off all regular priced items
including food and beverage, retail, spa and rooms. All discounts on rooms will be subject to
availability, including holidays and black out periods. This preferred pricing does not include
banquets, special events or catered parties. This does not apply to any third party
vendors/tenants offering services or lessons at the Resort.

SECTION 2              FEES.

        Signature Golf Members will be entitled to use their individually owned golf carts
provided they pay an annual trail fee and execute the "Private Golf Cart Trail Fee Agreement".
Signature Golf Members will have the option to purchase an annual "Golf Cart Plan". Non-
Signature Members must pay a golf cart fee at the time of play regardless of ownership of a golf
cart. Guests of Members must pay a guest and golf cart fee even if riding in a private golf cart
with a Member. All private golf carts in existence, with current insurance certificates on file and
registered with the Club as of August 1, 2002 will be permitted.

        Members are required to pay golf cart fees and/or trail fees. Signature Golf Members
will be entitled to purchase private golf carts, as long as an annual trail fee is paid. All Non-
Signature Membership classifications will not be allowed to join the annual Golf Cart Plan.




                                              24


                                     Page 38
                                                                      OMNIABOL0000096
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
 SECTION 3             OUTSIDE GUEST.

          In addition to Signature Membership and Non-Signature Membership classes and
 classifications, the Club will permit use of the Golf Courses by daily fee players as Outside
 Guests. Outside Guests may also be permitted to use dining, lounge, health, fitness facilities,
 locker rooms and Tennis Facilities at the existing published rates.

SECTION 4              MEMBER CLUB GUEST.

        Club Guests of Members will be entitled to use the Club Facilities upon the payment of
guest fees and will be subject to the following rules:

        All guests shall be designated as either Accompanied Guests or Sponsored Guests. All
individuals other than the Member and his/her Immediate Family will be deemed guests of
such Member and will be subject to the guest policy of the Club and Rules and Regulations
relating to Accompanied Guests and Sponsored Guests, as amended from time to time.

         Accompanied Guests will be charged guest fees for the use of the Club Facilities, as
determined from time to time by the Club. All purchases of services, food and beverages and
merchandise by the Accompanied Guest will be charged to the Member's club account or paid
at the time service is rendered.

        Sponsored Guests are permitted to use the Club Facilities without being accompanied by
the Member, subject to the issuance of a Sponsored Guest card so long as they play with another
Member or with a forecaddie. Sponsored Guests with a Sponsored Guest cards will charge
purchases at the Club Facilities to the Member's club account. Sponsored Guests must be
registered by the sponsoring Member with the Club prior to arrival of the guests. Sponsored
Guest cards will be issued for the length of use, not to exceed two weeks. Sponsored Guest
cards must be picked up in the Club Member Services Office. The Sponsored Guest card is
subject to the following conditions:

       (a)    The Member does not have to give up Membership Privileges for the period of
time the Sponsored Guest is using the Club Facilities.

          (b)   The Club may charge an administrative fee for each Sponsored Guest card
issued.

       (c)     The Club must be notified of a cancellation of a Sponsored Guest card at least
two days prior to the anticipated arrival date of the guest. Failure to advise the Club of the
cancellation will result in the Member's club account being charged the minimum
administrative fee.

       All Sponsored Guest charges shall be placed on the account of the sponsoring Member
unless otherwise approved by the Director of Golf. The sponsoring Member shall be
responsible for the applicable daily guest fees established by the Club from time to time and all
charges at the Resort incurred by the guest. The sponsoring Member is also responsible for the
conduct of a guest while at the Club. If the manner, deportment or appearance of any guest is
deemed unsatisfactory and not in compliance with the stated attire requirements, the


                                              25


                                        Page 39                         OMNIABOL0000097
           Exhibits in Support of Plaintiff's Motion for Summary Judgment
Sponsoring Member shall, at the request of the Club, cause such guests to surrender his/her
Sponsored Guest card and leave the premises of the Club.

       A Sponsored Guest card may be issued for the same guest only two times per year with
a 14-day maximum use per visit on a non-consecutive basis.

       Golf Members are allowed unlimited guests per Membership Year on the Golf Courses.
However, a Member may not have the same guest more than six times during a Membership
Year. Any exceptions must be approved by the Director of Golf. It is the responsibility of the
Member to be informed as to whether his/her guest has exceeded this limit.

        A Sponsored Guest on a gratis golf guest day will never receive a rain check.
Regulations on rain checks for Members will always be posted in the golf shops. Accompanied
Guests or Sponsored Guests are permitted use of the Tennis Facilities no more than three times
per calendar month.

       Club Guests of Members in accordance with their Membership Privileges shall pay
guest and golf cart fees even if riding in a private golf cart.

SECTION 5              CHARGE ACCOUNTS.

       All food and beverage, merchandise and services can be charged to the Member's club
account or paid at the time service is rendered. If the Member's club account is past due more
than 30 days from the due date, the Club may at its option take whatever action it deems
necessary to effect collection. If the Member's club account is past due more than 60 days, the
Club will suspend the Membership. Past due bills may, at the discretion of the Club, be
charged a one and one-half percent service charge per month from the date of the original
statement until paid in full, with a minimum service charge per month of ten dollars. The
Member shall be liable for any attorneys' fees and costs (including such fees required in
connection with appeal proceedings) incurred in connection with the collection of such
delinquent account(s).

        All Members shall provide the Club with one credit or debit card to which the Member
authorizes the Club to charge dues, fees and charges in the event that the Member does not pay
outstanding amounts on his or her club account when due, and the Member shall substitute
such credit or debit card with another credit or debit card if it expires and is not renewed or is
cancelled. Such past due charges will be billed on a monthly basis and Members will receive a
written statement of their past due charges.

        Members will be required to spend an annual minimum for food and beverages served
at the Resort which shall be billed and paid quarterly. The current food and beverage minimum
must be charged to a Member's club account. This minimum can be spent at any Resort food
and beverage outlet, for all products (including alcoholic beverages and Dub-sponsored
member events). The Club reserves the right to change the food and beverage minimum and
the payment schedule at its sole discretion.




                                             26


                                     Page 40
                                                                      OMNIABOL0000098
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
       Failure to consume the actual required minimum on food and beverages will not relieve
 the Member of the obligation as defined hereunder, and the Club shall have the right to charge
 such Member's account for the defined minimum.

 SECTION 6             GRATUITIES.

        For the convenience of Members, a gratuity percentage, as determined by the Club, may
 be added to all food and beverage sales. A Member may increase the gratuity percentage by
 signing the ticket invoice and including the increased amount of the gratuity as such Member
 deems appropriate.

        Each November, it will be customary to send a letter from the Club providing the
Members with an opportunity to contribute to a voluntary "Holiday Fund" for all club
employees, along with a suggested contribution added to such Member's bill. This Holiday
Fund provides the Membership with an opportunity to show appreciation to club employees
during the holiday season. The Management of the Club shall be responsible for the
distribution of these funds.

       Tipping is permitted to bartenders, servers, golf operations staff, valet parking
attendants and locker room attendants.

SECTION 7             DEATH.

        In the event of a Member's death, the heirs, successors, assigns and estate of the Member
shall be liable, to the extent permitted by law, for any dues accrued and charges incurred by the
Member until the date of his/her death.

        A Non-Signature Member's estate, spouse or domestic partner and heirs shall not be
entitled to a refund of any portion of the Initiation Fee paid for the applicable Membership.

                         ARTICLE V
             MANAGEMENT AND CONTROL OF THE CLUB

SECTION 1             OWNERSHIP OF FACILITIES AND OPERATION
                      OF THE CLUB.

        The Owner owns the Resort Facilities and it or its agents will manage and operate the
Club Facilities, the Club and Resort. As a result, the Owner is solely responsible for the
government and administration of the Club Facilities, the Club and the Resort and will have the
exclusive authority to accept or reject Members, set dues and charges, establish Rules and
Regulations and control the management and affairs of the Club Facilities, the Club and the
Resort. The Owner also reserves the right to engage a professional management company to
operate the Club Facilities, the Club and the Resort.

        Members will only pay Membership dues, fees and other Club charges as are
established from time to time. Members will not be subject to any liability for capital or
operating assessments for the costs and expenses of ownership or operation of the Club or the



                                             27


                                     Page 41
                                                                      OMNIABOL0000099
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
Club Facilities. The Owner will pay all operating deficits incurred in the operation of the Club
Facilities and will retain all operating revenues resulting from operation of the Club Facilities.
The Club operating budget and the calculation of the dues may include a reserve for capital
replacements and improvements and this shall not be deemed an assessment for purposes of
this provision.

SECTION 2              MANAGEMENT OF THE CLUB.

        All applicants applying for a Membership must be approved by Management of the
Club. After receiving the Membership Application, the Club, in its sole discretion, will
determine whether the applicant has satisfied the relevant conditions of Membership.
Notwithstanding the foregoing, the Owner shall not be obligated to implement any request,
ruling or decision of Management of the Club. The Owner shall have the final authority on all
matters concerning Members.

SECTION 3             ADVISORY BOARD.

         The Club may establish an Advisory Board whose purpose includes fostering good
relations between the Members and Management of the Club, providing input on programs,
plans and activities of the Club, advising on the Club's policies and rules. Management of the
Club, including the Director of Golf, who shall be appointed by the Club from time to time,
shall meet with the Advisory Board on a periodic basis to discuss the operation of the Club
Facilities. Management of the Club will have the final authority on all matters concerning the
Club Facilities and the Members of the Club.

       The appointed Advisory Board shall initially consist of at least six Signature Members.
Each Signature Member of the Board shall serve a one year term. Management of the Club shall
have the right, in its sole discretion, to extend the term of any Member of the Advisory Board.

        The Owner shall indemnify and hold harmless each person who shall serve as a member
of the Advisory Board from and against any and all claims and liabilities to which such person
shall become subject by reason of his/her having been, or hereafter being a member of the
Advisory Board, or by reason of any action alleged to have been taken or omitted by him/her as
such member of the Advisory Board, and shall reimburse each such person for all legal and
other expenses reasonably incurred by him/her in connection with any such claim or liability if
such person acted in good faith and without negligence or willful misconduct.

                                  ARTICLE VI
                               NOTICE TO MEMBERS

SECTION 1             NOTICES.

        Whenever notice is required to be given to Members, such notice may be given
personally, by telegraph, by fax, by messenger, by a nationally recognized overnight delivery
service and/or by regular mail addressed to the Member either at the address of such Member
appearing on the books of the Club or the address given by such Member to the Club for the
purpose of the notice. Notice given by regular mail shall be effective on the second business


                                              28


                                      Page 42                         OMNIABOL0000100
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
 day after mailing. Notice given in any other manner herein above provided shall be effective
 when delivered to the Member or delivered at such Member's address. If no address appears
 on the Club's books and no other has been given, notice shall be deemed to have been given if
 notice is sent to such Member by written communication in care of the Club's principal office. It
 is each Member's obligation to inform the Club in writing of any change in address and/or
 residency.

SECTION 2              MEMBERSHIP CORRESPONDENCE.

       Complaints or suggestions concerning Management of the Club, service or operation of
the Club should be in writing, signed by the Member and addressed to the Membership
Director. Members should address all correspondence to the Club to:

               The Club at La Costa
               2100 Costa Del Mar Road
               Carlsbad, California 92009
               Attention: Membership Director

                         ARTICLE VII
             PROPERTY DAMAGE AND PERSONAL INJURY

        Each Member, as a condition of Membership, and each Club Guest, as a condition of
invitation to the Club Facilities, assumes the sole responsibility for his/her property. The
Owner shall not be responsible for any loss or damage to private property used or stored on the
Resort Facilities, whether in lockers or elsewhere.

         No person shall remove from the room in which it is placed or from the Resort Facilities
any property or furniture belonging to the Owner. No person shall remove toiletries or other
supplies provided by the Owner for Members' and Club Guests' personal on-site use. Every
Member shall be liable for any property damage and/or personal injury occurring on the Resort
Facilities, or at any activity or function operated, organized, arranged or sponsored by the
Owner, caused by the Member, any Club Guest or any Immediate Family or Extended Family
Member. The cost of such damage shall be charged to Member's club account.

         Any Member, Club Guest or other person who, in any manner, makes use of or accepts
the use of any apparatus, appliance, facility, privilege or service whatsoever owned, leased or
operated by the Owner, or who engages in any contest, game, function, exercise, competition or
other activity operated, organized, arranged or sponsored by the Owner either on or off the
Resort Facilities shall do so at his/her own risk, and shall indemnify, defend and hold harmless
the Club, the Owner and any and all of their respective parent companies, subsidiaries,
affiliates, partners, shareholders, directors, officers, employees, representatives, agents,
members of the Owner's advisory boards, committees and/or subcommittees, and their
respective successors and assigns, from any and all loss, cost, claim, injury, damage or liability
sustained or incurred by him/her, resulting there from and/or resulting from any act or
omission of the Club, the Owner and any and all of their respective parent companies,
subsidiaries, partners, shareholders, directors, employees, representatives, agents or members
of the Owner's advisory boards, committees and/or subcommittees, and their respective


                                              29


                                      Page 43
                                                                      OMNIABOL0000101
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
 successors and assigns, or arising out of or incident to Membership or use of the Resort
 Facilities. Additionally, the Member shall indemnify and hold harmless the Owner, the Club
 and any and all of their respective parent companies, subsidiaries, partners, shareholders,
 directors, employees, representatives, agents or members of 'the Owner's advisory boards,
 committees and/or subcommittees, and their respective successors and assigns, in respect to
 any such loss, cost, claim or injury, damage or liability sustained or incurred by the Member,
 such Member's Immediate Family and/or such Member's Extended Family and any Club Guest
 of such Member.

        The Member's Immediate Family, such Member's Extended Family and such Member's
 Club Guests are fully responsible for all private property they may bring onto Club Facilities
 and/or Resort Facilities. The Member acknowledges and agrees that the Owner is not
 responsible for any of said personal property including without limitation any loss or damage
 to personal property resulting from theft, vandalism, negligence or any other cause, whether
 human or natural.

       Any personal property which has been left, without payment of storage thereon, in or on
the Club Facilities and/or Resort Facilities for 90 days or more (or such longer period as
required by applicable law) shall be deemed to be abandoned and may be disposed of or sold
by the Owner, with or without notice, at public or private sale and the proceeds, if any, shall
belong to the Owner.

      The Club is not responsible for any personal property brought onto the Club's premises.
Any personal property which has been abandoned or lost at the Club will be governed by the
procedure in California Civil Code § 1980 et seq. or 2080 et seq., in the Club's discretion.

                           ARTICLE VIII
                 RIGHT TO REGULATE USE OF PROPERTY

SECTION 1              NON-MEMBER EVENTS.

       The Owner may authorize Club sponsorship of tournaments and other special events
involving the temporary use of the Club Facilities and/or Resort Facilities by non-members.

SECTION 2              NON-MEMBER PLAY.

        In addition to the foregoing, the Owner may authorize use of the Club Facilities and/or
Resort Facilities by Resort Guests, other classes and classifications of Membership and members
of other clubs, and their respective guests, as well as by invitees of the Owner, on such terms
and conditions as the Club may determine from time to time. The Owner shall have the
unqualified right to make such rules, regulations, and restrictions in the use of all or any part of
the Club Facilities and/or Resort Facilities, Club Memberships or related matters, as the Owner
desires. Such rules, regulations and restrictions shall become effective immediately upon
adoption in writing by the Owner and shall be considered a part of these Rules and Regulations
and, unless otherwise specified, shall apply thereafter to all classes and classifications of
Memberships and their Club Guests, visitors, and Members of their Immediate Family or
Extended Family.



                                              30


                                      Page 44
                                                                      OMNIABOL0000102
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
 SECTION 3              PROMOTIONAL USE AND TOURNAMENT OR
                        GROUP PLAY.

          The Club reserves the right, in its sole discretion to designate other persons, including,
 without limitation, officers, directors, partners and employees of the Club and its affiliates and
 their guests to use the Club Facilities upon such terms and conditions as may be determined
 from time to time by the Club. The Club reserves the right, in its sole and absolute discretion, to
 restrict or to otherwise reserve in advance the Club Facilities for maintenance, reseeding,
 tournament or group play and other special events, from time to time. Tournaments may
 include professional events such as the Accenture World Match Play, which will result in
 restricted access to the Resort Facilities. The Club shall give Members reasonable notice of the
 closure time and dates.

 SECTION 4             BEACH ACCESS.

        KSL Encinitas Resort Co., LLC, an affiliate of the Club, may construct a beachfront
project located in the City of Encinitas (not at the Club site) commonly referred to as the La
Costa Beach Access ("Beach Access"), but that the construction of the Beach Access is in no way
guaranteed. Current Membership Privileges do not at this time include any specific rights or
Privileges related to the possible Beach Access. In the event that the Beach Access is
constructed, the Club may amend Membership Privileges to include Member access to the
Beach Access on terms and conditions to be determined by the Club in its sole and absolute
discretion.

                        ARTICLE IX
             AMENDMENT OF RULES AND REGULATIONS

        The Club has the right, in its sole and absolute discretion, to amend these Rules and
Regulations and/or adopt new Rules and Regulations at any time, which amendment and/or
adoption shall be in writing by the Club. Moreover, the Club has the right, in its sole and
absolute discretion, to issue written policies, which shall be binding upon all Members as if they
were set forth in these Rules and Regulations. Every Member agrees that, by accepting his/her
Membership, not only is he/she bound by the terms hereof and the other written policies of the
Club, but he/she does hereby agree to be bound by any and all changes, repeals, amendments
or additions to these Rules and Regulations and any written policies by the Club as soon as
copies thereof are posted, distributed or otherwise made available to Members.

                                       ARTICLE X
                                       CLUB RULES

SECTION 1             GENERAL CLUB RULES.

       In addition to these Rules and Regulations, Members and their guests shall abide by all
posted rules and regulations contained herein of the Club, which may be amended from time to
time.

       (a)    All players must check in with the pro shop before registering with the starter.


                                             31


                                     Page 45
                                                                     OMNIABOL0000103
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
       (b)     All Club-owned golf carts must be acquired at the pro shop or golf staging area.
 Under no circumstance may golf carts be taken from the cart barn;

        (c)   The roster or list of Club Members shall not be accessible to anyone other than
 Club personnel and Members. Use of the roster or list of Club Members for solicitation or
 commercial purposes is prohibited.

         (d)     The Club encourages the use of the clubhouse and restaurant facilities by
 Members for private parties, on any day or evening, provided it does not interfere with the
 normal operation of the Resort or with the services regularly available to such Members.
 Members are requested to make reservations with the appropriate Club personnel for available
 dates, arrangements and payments. All food and beverage service shall be provided by the
 Club. Private parties are permitted use of the Club Facilities with the prior approval of the
 General Manager of the Resort. The sponsor of the private party shall be required to sign the
 then current contract for the event or activity. Special event functions shall be scheduled from
 time to time at the discretion of the Club.

       (e)     The personnel of the Club have full authority to enforce these Rules and
 Regulations and any infractions will be reported to Management of the Club.

        (f)    The Club Facilities shall be open on the days and during the hours established by
the Club. The Club reserves the right to close both Golf Courses to hold promotional events
and tournaments as described herein. Areas of the Club Facilities may also be closed from time
to time for scheduled maintenance and repairs.

       (g)    Performance by entertainers shall be permitted on the Club Facilities only with
the permission of the Management of the Club.

     (h)    Dining room activities for groups shall be permitted with the permission of
Management of the Club.

        (i)     All alcoholic beverages shall only be served or sold and consumed in the
designated areas on the Club Facilities during established hours. Alcoholic beverages shall not
be sold or served to any person not permitted to purchase the same under the laws of the State
of California or be sold for off-premises consumption. All alcoholic beverages consumed or
otherwise possessed on Club Facilities must be purchased at the Club, with the exception of
alcoholic beverages donated for charity events.

               Commercial advertisements or solicitations shall not be posted or circulated in or
at the Club without the prior written approval of the Management of the Club.

        (k)    It is contrary to the policy of the Club to have the Club Facilities used for
functions or fund raising efforts for the benefit of a political cause, unless approved by the
General Manager. The Club Facilities shall not be used in connection with organized religious
services or other activities unless approved by the General Manager.

        (1)    Other than as permitted by the Club, no petition, poster or promotional material
shall be originated, solicited, circulated or posted on the Club's property.


                                             32


                                      Page 46
                                                                      OMNIABOL0000104
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
         (m)    All food and beverages consumed on the Club Facilities must be furnished by the
 Club.

         (n)    Dogs and other pets, with the exception of trained service animals, are not
 permitted on the Club Facilities without the prior approval of the General Manager. Members
 are responsible for damage caused by an animal owned by such Member or under such
 Member's control.

       (o)      Members and their guests may not abuse any of the employees, verbally or
otherwise. All service employees are under the supervision of the Director of Golf and no
Member or guest shall reprimand or discipline any employee or send any employee off the
Club Facilities for any reason. Any employee not rendering courteous and prompt service
should be reported to the Director of Golf immediately.

       (p)    Self-parking is permitted in areas identified as such. No parking will be allowed
on grassed areas. "No Parking" signs must be observed.

         (q)    All bicycles, power or motor vehicles are not permitted on golf course property.

       (r)     Smoking is not permitted indoors at the Resort under the laws of the State of
California.

        (s)    Firearms and other weapons of any kind are not permitted on the Club Facilities
at any time.

       (t)     All complaints, criticisms or suggestions relating to the operations of the Club
must be in writing, signed and sent to the Director of Golf.

        (u)     Violation of any of these Rules and Regulations or conduct in a manner
prejudicial to the best interests of the Club shall subject the person in violation to disciplinary
action.

      (v)    The Club reserves the right to amend or modify these Rules and Regulations
when necessary and shall notify the Membership of such changes.

SECTION 2              GOLF RULES

       The Rules of Golf as adopted by the USGA together with the Rules of Etiquette as
adopted by the USGA shall be the rules of the Club, except where modified by the Southern
California Golf Association Rules or with any of the rules herein.

        (a)   "Cutting-in" is not permitted at any time. All players must register with the
starter. Under no circumstances are players permitted to start play from residences.

         (b)    Golf practice is not allowed on the golf course. The designated golf practice
facilities should be used for all practice.

       (c)    If a foursome or other group of players fails to keep their place on the course and
loses more than one clear hole on the players ahead, the group is obligated to quicken its pace,


                                               33


                                      Page 47
                                                                      OMNIABOL0000105
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
 even if it means skipping one or more holes. No more than five minutes may be used to search
 for lost balls.

        (d)    All players who stop after playing nine holes for any reason must occupy the
next tee before the following players arrive at the tee or they shall lose their position on the golf
course and must get permission from the starter to resume play.

        (e)     Excessive noise, club throwing or profanity will not be permitted at any time.

       (f)    Horseplay, profanity, disruptive conduct and indiscreet behavior on or near the
Golf Courses are strictly prohibited.

        (g)     All tournament play must be approved in advance by the Director of Golf.

       (h)     Enter and leave bunkers at the nearest level point to the green. Smooth sand
over with a rake upon leaving.

        (i)     Repair all ball marks on the green.

        (j)     Repair all divots.

        (k)     Searching for golf balls not in play is not allowed on the course at any time.

        (1)    Player assistants may be on duty to help regulate play and enforce golf cart
regulations. The player assistants have full authority on the golf course to enforce all rules and
speed of play.

        (m)     Each player must have a set of golf clubs.

        (n)     Proper golf attire is required for all players on the course or practice facilities. A
description of "proper attire" shall be posted prominently in the men's and women's locker
rooms from time to time. It is expected that Members will choose to dress in a fashion befitting
the surroundings and atmosphere provided in the setting of the Club. It is also expected that
Members will advise his/her guests of these dress requirements. Members are expected to
insure that their guests and family members adhere to such rules. Appropriate golf attire
consists of the following:

               Acceptable for Men:
               Shirts with collars and sleeves, slacks and golf shorts up to four inches above the
               knee are considered appropriate attire.

               Not Acceptable for Men:
               Tank tops, tee shirts, fishnet tops, cut-offs, jams, sweat pants, denim, bathing
               suits, or other athletic shorts are not permitted.

               Acceptable for Women:
               Dresses, skirts, slacks, golf shorts up to four inches above the knee and shirts
               with collars, collared shirts without sleeves, blouses with sleeves which are
               without collars are considered appropriate attire.


                                               34


                                      Page 48
                                                                      OMNIABOL0000106
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
                 Not Acceptable for Women:
                 Halter tops, tee shirts, fishnet tops, bathing suits, sweat pants, denim, tennis
                 dresses or athletic shorts are not permitted.

                 Acceptable Shoes:
                 Appropriate golf shoes or approved shoes are required on the golf course and
                 practice areas. Soft spikes are required.

                Not Acceptable Shoes:
                Use of shoes other than soft spike golf shoes must be approved by the Director of
                Golf.

                This dress code is mandatory for all players. Improperly dressed golfers will be
 asked to change before playing. If you are in doubt concerning your attire, please check with
 the golf shop before starting play. Any misuse or disregard of these rules may cause privileges
 to be suspended.

        (o)     If lightning is in the area, all play shall cease.

       (p)    The Club may close the Golf Courses to play whenever the grounds could be
 damaged by play, for adverse weather conditions or for maintenance purposes.

        (q)     Jogging, bicycling or recreational walking is not permitted on the Golf Courses.

        (r)     "Discontinued Play" Policy: less than four holes played, full 18 hole credit; four to
 ten holes played, nine hole credit.

       (s)     Twosomes may play at the discretion of the Director of Golf. Twosomes should
not expect to play through foursomes and should not exert any pressure on the groups ahead.
Foursomes shall have the right of way.

        (t)     Twosomes and singles may be grouped with other players, if available, at the
discretion of the Director of Golf.

        (u)     Singles shall have no priority on the golf course and shall be permitted to play
only at the discretion of the Director of Golf.

       (v)    Groups of five or more players shall only be permitted on the golf course with
the permission of the Director of Golf.

SECTION 3              HOURS OF PLAY.

        Resident golf Members will receive a block of tee times daily. The Member Block will
alternate between the two Golf Courses unless otherwise dictated by tournaments. Tee times
may be utilized by the Club from time to time, for play by other than Resident golf Members
based upon prior commitments made by the Club with respect to the course(s) in question.




                                                35


                                      Page 49                         OMNIABOL0000107
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
         The golf course superintendent is authorized to determine when the Golf Courses are fit
 for play. His/her decision shall be final. In his absence, the Director of Golf shall make this
 decision.

 SECTION 4             STARTING TIMES.

       All players must have a starting time reserved through the golf shop. To ensure
adequate access to the Golf Courses, the Club will block tee times on one or more of the Golf
Courses for use by golf Members. The Member Block will alternate between the two Golf
Courses unless otherwise dictated by tournaments. Blocked tee times may be utili7Pd by the
Club from time to time for play by other than Resident golf Members based upon prior
commitments made by the Club with respect to the course(s) in question.

        All Resident golf Members, excluding Signature Golf Members, will be entitled to make
starting times ten days in advance for the designated Member Block. In addition, Signature
Golf Members will be allowed to reserve tee times on the designed Resort Course 48 hours in
advance. All Non-Signature Golf Members will be permitted to reserve tee times 24 hours on
the designated Resort Course.

       (a)   Signature Sport Members can reserve tee times two days in advance on the
designated Resort Course only.

       (b)    Golf tee time reservations can be made at 6:30 AM. All tee times must be made
over the phone, with one tee time per phone call. No standing reservations will be accepted.

       (c)    The Member receiving a tee time must give their name, Membership number and
the name of players in their group at the time of reservation.

        (d)    Starting time changes must be approved by the Director of Golf.

        (e)    Please notify the golf shop of any cancellation as soon as possible.

        (f)     Players who fail to cancel their starting time by 4:00 PM the day before play will
be subject to the "No Show Penalty". The No Show Penalty will be: (a) first offense - warning;
(b) second offense - $25.00 per person charge; (c) third offense - $25.00 per person charge and
posting of name in locker rooms; and (d) fourth offense - suspension or loss of tee time
privileges. Members are responsible for all penalties or fines incurred by such Member's Club
Guest or Club Guests.

       (g)     Split tee or shotgun times may be in effect.

      (h)      No one is allowed to start play on any tee other than the first tee without prior
approval of the Director of Golf.

SECTION 5             REGISTRATION.

     (a)    Members and guests must register in the golf shop before beginning play and all
Members and guests shall present their Membership Cards or Sponsored Cards at registration.



                                              36


                                      Page 50
                                                                      OMNIABOL0000108
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
        (b)     Failure to check in and register ten minutes prior to a reserved starting time may
 cause cancellation or set back

         (c)    Players late for their starting time will lose their right to the starting time and
 shall begin play only at the discretion of the starter.

 SECTION 6              PRACTICE FACILITY.

         The practice facility is open during normal operating hours as posted in the golf shop
 and on the practice facility. At times posted on the practice facility and in the golf shop, the
 practice facility shall be closed for general maintenance.

        (a)     Range balls are for use on the practice facility only. Range balls are not
 permitted to be used on the Golf Courses.

         (b)       Balls must be hit from designated areas only. No hitting from the rough or sides
 of the facilities.

        (c)     Proper golf attire is required at all times on the practice facility.

        (d)     Lessons by unauthorized professionals are prohibited on the practice facility.

SECTION 7               GOLF CART RULES.

        (a)     The use of golf carts is mandatory when posted.

      (b)      All handicap players must register with the Director of Golf and obtain a
handicap flag.

      (c)    There is a maximum of one cart per twosome and two carts per threesome or
foursome unless otherwise authorized by the Director of Golf.

        (d)    Only two persons and two sets of golf clubs are permitted per golf cart.

        (e)    Club golf carts may only be used on the Golf Courses when the courses are open
for play. Club golf carts are not to be driven to residences at any time and both Club and
private golf carts are not permitted in the parking lot.

       (f)    Golf carts shall not be used by Members or guests on Club Facilities without
proper assignment and registration with the cart attendants.

      (g)     Each operator of a golf cart must be at least 16 years of age and have a valid
automobile driver's license.

       (h)     Obey all golf cart traffic signs.

        (i)    Always use golf cart paths where provided, especially near tees and greens. Use
the 90° rule when in effect and cross fairways only at right angles. Players are required to
remain on golf cart paths, without exception, on par three holes.


                                               37


                                      Page 51
                                                                      OMNIABOL0000109
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
        (j)      Except on golf cart paths, do not drive a golf cart within 30' feet of a green, a tee
 or a bunker.

         (k)     Never drive a golf cart through a hazard.

         (1)     Be careful to avoid soft areas on fairways, especially after rain.

         (m)     Operation of a golf cart is at the risk of the operator. Cost of repair to a golf cart
 which is damaged by a Member shall be charged to such Member or, in the case of damage by a
 guest, to the sponsoring Member. Members using a golf cart shall be held fully responsible for
 any and all damages, including damages to the golf cart, that are caused by the misuse of the
 golf cart by such members or their guests, and the Member shall reimburse the Club and/or
 any operator of the Club for any and all damages the Club may sustain by reason of misuse.

         (n)    The Member using a golf cart accepts and assumes all responsibility for liability
 connected with operation of the golf cart. The Member also expressly indemnifies and agrees to
 hold harmless the Club and its partners, officers, directors, employees, affiliates, representatives
 and agents, from any and all damages, whether direct or consequential, arising from or related
 to such Member's use and operation of the golf cart.

        (o)     When the "carts on path only" signs are posted, they must be strictly followed.

        (p)     "Course closed" or "hole closed" signs are to be adhered to without exception.

       (q)     Violation of the golf cart rules may result in loss of golf cart privileges and/or
playing privileges.

       (r)    Signature Golf Members will have the option to purchase an annual Golf Cart
Plan. Signature Golf Members that opt for this plan must abide by the above listed golf cart
rules.

SECTION 8               PRIVATE GOLF CART RULES.

      (a)       Any user of a private golf cart must sign the current Private Golf Cart Trail Fee
Agreement.

       (b)    Any modification to the original manufacturer's vehicle shall be done within
accepted industry safety standards.

         (c)     Signature Golf Members may purchase a private golf cart provided the cart
complies with the Club's safety and operational policy. Please check with the Director of Golf
for the latest regulations of the Club prior to purchase.

        (d)     The Club will establish from time to time the safety specifications that all
privately owned golf carts must meet. All privately owned golf carts must include a rearview
mirror, reflectorized warning devices in both the front and rear of the golf cart and any other
safety equipment required by the Club from time to time.




                                               38


                                      Page 52
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
                                                                      OMNIABOL0000110
        (e)     Golf cart owners must store their golf carts on their own property and golf carts
 need to be driven, not trailered to the Club.

                 Golf cart owners, when playing together, or with a non-cart owner, must abide
 by the rules of one golf cart for every two players.

         (g)    Any person who is not a golf cart owner and who is riding as the second person
 on a privately owned golf cart must pay the regular golf cart fee to the golf shop before
 beginning play.

        (h)    Privately owned golf carts must be annually approved by the Club as complying
with the appearance, safety and other standards set forth herein and as may be established from
time to time by the Club.

         (i)    All owners of privately owned golf carts shall be required to sign a release of
liability agreeing to hold the Club and its affiliates harmless as a result of any loss or damage
relating to the ownership or operation of the golf cart.

        (j)     Each year a Signature Member or Non-Signature Member with a privately
owned golf cart with current insurance certificates on file and registered with the Club as of
August 1, 2002 shall be required to register the cart and to provide the Club with proof that the
operation of the golf cart is covered by a liability insurance policy for such Member with policy
limits in such amounts as established from time to time by the Club and shall require that such
policy provide that it cannot be cancelled before 30 days prior written notice to the Club. The
golf cart owner must also name the Club as an additional insured.

       (k)     Members using a privately owned golf cart will be fully responsible for any and
all damages caused by the use or misuse of the golf cart by anyone operating it or otherwise,
and such Members shall reimburse the Club for any and all damages the Club may sustain by
reason of use or misuse, including without limitation, damage to other golf carts and any
property of the Club.

        (1)     All privately owned golf carts registered at the Club after August 1, 2002 must be
electrically operated.

        (m)      A trail fee for privately owned golf carts has been established and from time to
time will be reviewed by the Club. The trail fees will be billed on an annual basis with January
1st the effective date. The trail fee is non-refundable. The trail fees shall not be prorated, except
for the first year a Signature Golf Member applies for private golf cart privileges.

       (n)     An identification number and a yearly decal will be issued for the cart when the
application, proof of liability insurance, and payment are received. The identification number
and yearly decal must be placed on the front of the golf cart in clear view.

       (o)    Members with a privately owned golf cart must check in at the golf shop prior to
beginning play.




                                               39


                                     Page 53
                                                                     OMNIABOL0000111
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
          (p)     When a Member owned golf cart is no longer used in the privately owned golf
 cart program, all stickers and decals must be removed. Privately owned golf carts without a
 trail fee decal will not be allowed access to the Golf Courses.

        (q)      Members with privately owned golf carts are required to ensure that their
 private golf carts are restricted to licensed drivers who will operate the cart in a safe, prudent
 manner and in accordance with all governmental regulations.

         (r)   Violations of these Rules and Regulations may result in the revocation of
 privately owned golf cart privileges, playing privileges and/or a suspension or termination of
 Membership Privileges.

 SECTION 9              HANDICAPS.

        Handicaps are computed under the supervision of the Director of Golf in accordance
 with the current USGA Handicap System.

        (a)     Accurate records are to be kept of scores turned in and recorded for all full
 rounds played. The Director of Golf shall determine if there are violations by Members in
 turning in their scores.

      (b)   To be eligible for prizes at special events, a participant must have proof of an
approved USGA Handicap.

      (c)    All Members with an approved USGA Handicap may participate in Club
tournaments. All handicaps submitted may be reviewed by the Director of Golf.

        (d)    To establish a handicap, a Member must have turned in a minimum of five
scores. Members are responsible for turning in all their scores on a daily basis. The Director of
Golf has the authority to adjust the handicap of any Member failing to turn in a score. The pro
shop shall assist Members with the posting procedures.

       (e)     All existing Non Signature Golf Members will be charged a handicap fee at the
beginning of each Membership Year. Signature Golf Members will receive complimentary
handicap fees.

SECTION 10             GOLF COURSE ETIQUETTE.

       Persons using the golf course should do their part to make a round of golf at the Club a
pleasant experience for everyone. Here are some suggestions:

      (a)     The USGA "Pace of Play" standard for 18 holes of golf is four hours and 15
minutes. All players are expected to conform to this standard.

       (b)    Do not waste time. Anticipate the club(s) you may need and go directly to your
ball. Always be near your ball to play promptly when it is your turn. If a player is delayed in
making his shot, it would be courteous for the player to indicate to another player to play,
which should not be deemed playing out of turn.



                                              40


                                      Page 54
                                                                      OMNIABOL0000112
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
        (c)     The time required to hole out on and around the green is a major cause of slow
 play. Study and clear the line of your putt while others are doing the same. Be ready to putt
 when it is your turn.

          (d)    When approaching a green, park your golf cart on the cart path on the best direct
 line to the next tee. This can save about one half hour per round. Never leave the golf cart in
 front of the green where you will have to go back to get it, while the following players wait for
 you to get out of the way.

         (e)    When play of a hole is completed, leave the green promptly and proceed to the
 next tee without delay. Do the scoring for the completed hole while the others in your group
 are playing from the next tee.

        (f)      The player assistants shall report slow play and all breaches of golf etiquette to
 the Director of Golf.

 SECTION 11             DINING AND SOCIAL RULES.

        (a)     Reservations are required for most activities of the Club and are taken on a first-
come, first-served basis by pre-registering with the appropriate personnel of the Club. Dinner
and event reservations may be required from time to time. Members are asked to assist in
maintaining required excellent service levels by making reservations for dining prior to 5:00 PM
on the same day. The dining and special event reservation policies shall be determined by the
Club.

       (b)   For a party of 16 or more, a 24 hour notice is requested and a set menu should be
arranged whenever possible.

        (c)   Tables shall be assigned on a first-come, first-serve basis for all functions held in
the dining rooms of the Club.

        (d)      Reservations for dining shall be held for 15 minutes after the reserved time
unless a call is received indicating the party is detained.

      (e)     Reservations for banquets should be made at least three weeks in advance. All
Members must conform to the deposit schedule for reservations. A non-refundable deposit
may be required for a banquet reservation.

     (f)     Failure to cancel special event reservations may result in a charge to the
Member's club account, which shall be determined by the Club.

SECTION 12             GENERAL TENNIS RULES.

        The USTA Rules of Tennis shall apply at all times, except when in conflict with the local
rules or with any of the rules herein.

       (a)    Members may reserve tennis courts by phoning the tennis pro shop seven days
in advance and one day in advance on center court. The Member receiving a court time must



                                              41


                                      Page 55
                                                                      OMNIABOL0000113
         Exhibits in Support of Plaintiff's Motion for Summary Judgment
 give their name, Membership number and the names of the players of their group. No standing
 reservations will be accepted.

         (b)    All players must check in and register at the tennis pro shop ten minutes prior to
 their court time or the court will be released to the first name on the waiting list. Members and
 their guests shall present their identification cards at registration.

         (c)    Players who fail to cancel their reservation four hours prior to their scheduled
 court time or do not register ten minutes prior to their court time may be charged a fee
 determined by the Club, from time to time.

        (d)    At the end of their playing period, players must promptly relinquish their court
to the next players. Once a player is off the court, the player may sign up for the next available
court time.

       (e)     Singles may play on a court for one hour and doubles may play for one and one
half hours, except for certain times designated by the tennis pro shop.

       (f)     Proper tennis attire as determined by the tennis pro shop is required at all times.
Colors are permitted, but tee shirts with graphic designs, undershirts, fishnet shirts, cut-offs,
bermudas, jams, denim, bathing suits, gym shorts, slacks, fitness attire and walking shorts are
not permitted. Regulation tennis shoes are required. No black soled shoes are permitted.

        (g)    Proper tennis etiquette should be observed at all times. Excessive noise, racquet
throwing or profanity will not be permitted at any time. Trash and other litter must not be left
on the courts.

       (h)    Use of the tennis courts shall be subject to the control of the tennis pro shop at all
times. The tennis pro shop shall determine the suitability of the courts for play. Courts will be
closed when necessary for maintenance operations or due to adverse weather conditions.

SECTION 13             GENERAL HEALTH AND FITNESS RULES.

       (a)   Regular operating hours for the health and fitness center will be posted by the
Club and may be changed from time to time.

       (b)     Prior to use of the health and fitness center, a Member and any guests will be
required to sign a waiver of liability agreeing to hold the Owner and its affiliates, and their
partners, shareholders, directors, officers, employees, representatives and agents harmless from
any and all injuries sustained from the use of the facilities.

     (c)    All Members and their guests must sign in at the front desk with their
Membership Card.

      (d)      Guests of a Member will be charged for use of the health and fitness center,
which will be billed to such Member's club account.




                                              42


                                     Page 56                         OMNIABOL0000114
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
          (e)  Any person with health or physical problems should first consult his/her
 physician before using the health and fitness center and notify staff upon entrance to the
 facilities.

        (f)    All weights and pieces of equipment must be returned to their proper places at
 the completion of use.

       (g)     Casual workout attire is acceptable at the health and fitness center: tee shirts,
 gym shorts or warm-up pants for men; leotards, tights, tee shirts, gym shorts or warm-up pants
 for women. Only aerobic or court shoes may be worn.

        (h)     It is recommended that pregnant women obtain their physician's approval prior
 to using the health and fitness center.

               Smoking and alcoholic beverages are prohibited at the health and fitness center.
 No food or drink may be brought onto the premises.

               It is the responsibility of all persons to obtain instruction on how to use the
 equipment prior to usage of such equipment, and the equipment is only to be used in
 accordance with such instructions.

        (k)    It is the responsibility of all persons using the health and fitness center to consult
with their physician, and such person should be in good physical condition and have no
physical, medical or psychological conditions, disabilities, impairments or ailments, chronic or
otherwise, which would preclude, impair or prevent him/her from using the health and fitness
center, or engaging in active or passive exercise.

          (1)   Members assume full risk of loss and responsibility for damage to their health.

          (m)   No clothing or personal articles may be stored under benches or in the common
areas.

          (n)   Children under 16 years of age are not permitted to use the health and fitness
center.

        (o)    Horseplay, profanity, disruptive conduct and indiscreet behavior at the health
and fitness center are strictly prohibited.

     (p)        Stereo, television and tapes should not be turned up so loud as to disturb fellow
Members.

        (q)     All jewelry and watches must be removed prior to exercising. Neither the Club
nor health and fitness center personnel will be held responsible for personal belongings, i.e.,
glasses, keys, watches, jewelry, etc.




                                              43


                                        Page 57
                                                                        OMNIABOL0000115
           Exhibits in Support of Plaintiff's Motion for Summary Judgment
                                    ARTICLE XI
                                 ENTIRE AGREEMENT

        The Membership Application, Signature Membership Plan and these Rules and
Regulations (as they may be amended, modified, changed, deleted and/or rewritten pursuant
to Article IX hereof) set forth the entire agreement between the Owner and the Member, and set
forth all of the Owner's and such Member's respective Privileges and obligations regarding such
Member's Membership and Privileges, including without limitation, such Member's use of the
Club Facilities. Moreover, the Membership Application, Signature Membership Plan and these
Rules and Regulations supercede any and all prior and contemporaneous agreements,
negotiations, representations, understandings and discussions between or among the Member,
the Owner and/or any other person or entity.

        Each Member agrees that should the Club or the Owner breach this agreement or any
other obligation owed to that Member, his/her remedies shall be limited to a refund of his/her
Membership Deposit or Initiation Fee and that he/she shall not be entitled to recover damages
or obtain any equitable relief against the Club or the Owner.

                                  ARTICLE XII
                               NO PROPERTY RIGHTS

        It is expressly stipulated and understood that no property right or vested rights of any
kind accrue to the benefit of any Member and that acceptance for Membership is the full and
sole consideration for the payment of the Initiation Fee or Membership Deposit.

                            ARTICLE XIII
                             THE OWNER'S
                    RIGHT TO MARKET AND TRANSFER

SECTION 1              MARKETING.

        The Owner and its designees only may market Memberships to prospective members or
purchasers (including allowing prospective members or purchasers to use Club Facilities), may
advertise Memberships, and may authorize the sale of products displaying the name and logo
of the Club.

SECTION 2             CLUB TRANSFER.

         The Owner shall have the absolute right, without the consent of or notification to the
Members, to sell, encumber, hypothecate, transfer, convey or assign all or any portion of 'the
Owner's legal (and/or equitable) right, title and interest in and to the Club (including, without
limitation, Privileges with respect to Members and Privileges under these Rules and
Regulations), the Club Facilities and/or the real property underlying or surrounding the Club
Facilities.

                      2006 Amended and Restated Rules and Regulations



                                              44


                                     Page 58                         OMNIABOL0000116
        Exhibits in Support of Plaintiff's Motion for Summary Judgment
                       The Club at La Costa
                     2100 Costa Del Mar Road
                    Carlsbad, California 92009
                           760-438-9111
                        www.lacosta.com




                             45


                             Page 59                         OMNIABOL0000117
Exhibits in Support of Plaintiff's Motion for Summary Judgment
Plaintiff’s Exhibit 3




                             Page 60
Exhibits in Support of Plaintiff's Motion for Summary Judgment
 1    ROBERT J. HANNA, Bar No. 66105
      robert.hanna@bbklaw.com
 2    MATTHEW L. GREEN, Bar No. 227904
      matthewAtreen@bbklaw.com
 3    WHITNEY R. BLACKHURST, Bar No. 295239
      whitney.blackhu_r_sjgbbklaw.coin
 4    BEST BEST & KRMGER LLP
      655 West Broadway, 15th Floor
 5    San Diego, California 92101
      Telephone: (619) 525-1300
 6    Facsimile: (619) 233-6118
 7    Attorney_s for Defendant
      OMNI HOTELS MANAGEMENT
 8    CORPORATION
 9                                    UNITED STATES DISTRICT COURT
10                              SOUTHERN DISTRICT OF CALIFORNIA
11
12    ALLEN HARVEY ABOLAFIA,                       Case No. 19-cv-01923-W-KSC
                                                   Judge: Hon. Thomas J. Whelan
13                       Plaintiff,
                                                   DEFENDANT OMNI HOTELS
14             v.                                  MANAGEMENT CORPORATION'S
                                                   INITIAL DISCLOSURES
15   OMNI HOTELS MANAGEMENT
     CORPORATION; and DOES 1 TO
16   20, inclusive,
17                       Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                                         DEFENDANT OMNI HOTELS MANAGEMENT
                                                           CORPORATION'S INITIAL DISCLOSURES
                                                                             19-cv-01923-W-KSC
                                     Page 61
     61746 00003\32527995 1


        Exhibits in Support of Plaintiff's Motion for Summary Judgment
 1             Defendant Omni Hotels Management Corporation ("Omni") hereby provides
 2   the following initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of
 3   Civil Procedure based on the information presently available to Omni. Omni retains
 4   the right to supplement these disclosures in accordance with Rule 26(e)(1) of the
 5   Federal Rules of Civil Procedure.
 6             A.       Witnesses
 7             Pursuant to Rule 26(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the
 8   names, and if known, the addresses and telephone numbers of each individual likely
 9   to have discoverable information, along with the subjects of that information, that
10   Omni may use to support its defenses, unless the use would be solely for
11   impeachment, are as follows:
12                      1.    Plaintiff Allen Harvey Abolafia ("Plaintiff'), c/o Robert J.
13   Pecora of Law Office of Robert J. Pecora, 7855 Ivanhoe Avenue, Suite 408, La
14   Jolla, California 92037, (858) 454-4014. Subjects of discoverable information
15   include, but are not limited to, the circumstances surrounding Plaintiff's presence
16   on the subject property on the date of the incident alleged in the complaint, how the
17   incident occurred, Plaintiff's rental of a golf cart on that date, Plaintiff's injuries
18   allegedly resulting from the incident, Plaintiff's medical expenses incurred as a
19   result of the incident, and Plaintiff's pre-existing injuries and health condition.
20                      2.    Tommy Dean, San Diego, California, (858) 829-2304. Subjects
21   of discoverable information include, but are not limited to, how the incident
22   occurred and Plaintiff's condition prior to and after the incident.
23                      3.    Michael Lena, 318 S.E. 3rd Street, Daniel Beach, Florida 33004,
24   (954) 740-9784. Subjects of discoverable information include, but are not limited
25   to, how the incident occurred and Plaintiff's condition prior to and after the
26   incident.
27                      4.    Wes Bailey, Burbank, California, (760) 672-5522. Subjects of
28   discoverable information include, but are not limited to, how the incident occurred
                                                           DEFENDANT OMNI HOTELS MANAGEMENT
                                                 -2-         CORPORATION'S INITIAL DISCLOSURES
                                                                               19-cv-01923-W-KSC

                                     Page 62
     61746 00003\32527995 1


        Exhibits in Support of Plaintiff's Motion for Summary Judgment
     1     and Plaintiff's condition prior to and after the incident.
     2                        5.   Robert Simpson, 1778 Blackbird Circle, Carlsbad, California
     3     92011, (702) 375-2050. Subjects of discoverable information include, but are not
     4     limited to, how the incident occurred and Plaintiff's condition prior to and after the
     5     incident.
 6                            6.   Triana Abolafia, 1780 Blackbird Circle, Carlsbad, California
 7         92011, (702) 375-2050. Subjects of discoverable information include, but are not
 8         limited to, the events following the incident, Plaintiff's pre-existing injuries and
 9        health condition, Plaintiff's medical treatment, and Plaintiff's condition after the
10        incident.
11                            7.   Adam Abolafia, Countryside Lane, Vista, California, (702) 994-
12        5383. Subjects of discoverable information include, but are not limited to, the
13        events following the incident, Plaintiff's pre-existing injuries and health condition,
14        Plaintiff's medical treatment, and Plaintiff's condition after the incident.
15                           8.    Michael Joseph Botti, M.D., Scripps Clinic Torrey Pines, P.O.
16        Box 235498, Encinitas, California 92023, (760) 633-7175.                      Subjects of
17        discoverable information include, but are not limited to, the events following the
18        incident, Plaintiff's pre-existing injuries and health condition, Plaintiff's medical
19        treatment, and Plaintiff's condition after the incident.
20                           9.    Sanjeez Vinodchandra Shah, M.D., Scripps Memorial Hospital
21       Encinitas, P.O. Box 235498, Encinitas, California 92023, (760) 633-7746. Subjects
22       of discoverable information include, but are not limited to, the events following the
23       incident, Plaintiff's pre-existing injuries and health condition, and Plaintiff's
24       medical treatment.
25                           10.   Monique   W.   Werner, P.T., Scripps Memorial Hospital
26       Encinitas, P.O. Box 235498, Encinitas, California 92023, (760) 633-7746. Subjects
27       of discoverable information include, but are not limited to, the events following the
28       incident, Plaintiff's pre-existing injuries and health condition, and Plaintiff's
                                                               DEFENDANT OMNI HOTELS MANAGEMENT
                                                     -3-         CORPORATION'S INITIAL DISCLOSURES
                                                                                   19-cv-01923-W-KSC

                                         Page 63
         61746 00003\32527995 1


            Exhibits in Support of Plaintiff's Motion for Summary Judgment
 1    medical treatment.
 2                       11.   Dawn M. Grottke, P.T.A, Scripps Memorial Hospital Encinitas,
 3   P.O. Box 235498, Encinitas, California 92023, (760) 633-7746.                  Subjects of
 4   discoverable information include, but are not limited to, the events following the
 5   incident, Plaintiff's pre-existing injuries and health condition, and Plaintiff's
 6   medical treatment.
 7                       12.   Bryan Doonan, M.D., Urgent Care 3D, 6010 Hidden Valley
 8   Road, Suite 150, Carlsbad, California 92011, (760) 544-8233.                   Subjects of
 9   discoverable information include, but are not limited to, the events following the
10   incident, Plaintiff's pre-existing injuries and health condition, and Plaintiff's
11   medical treatment.
12                       13.   Samuel Joseph Luchsinger, D.O., Valley Radiology Consultants,
13   613 West Valley Parkway, Suite 330, Escondido, California 92025, (760) 520-
14   8513. Subjects of discoverable information include, but are not limited to, the
15   events following the incident, Plaintiff's pre-existing injuries and health condition,
16   and Plaintiff's medical treatment.
17                      14.    Sami Ohaks, who is employed by Omni in the golf course snack
18   bar, c/o Matthew L. Green and Whitney R. Blackhurst of Best Best & Krieger LLP,
19   655 W Broadway, Floor 15, San Diego, California 92101, (619) 525-1300. Subjects
20   of discoverable information include, but are not limited to, the incident alleged in
21   the complaint and the events occurring immediately following the incident.
22                      15.    Roman Bejarano, Loss Prevention Supervisor, c/o Matthew L.
23   Green and Whitney R. Blackhurst of Best Best & Krieger LLP, 655 W Broadway,
24   Floor 15, San Diego, California 92101, (619) 525-1300. Subjects of discoverable
25   information include, but are not limited to, the events occurring immediately
26   following the incident alleged in the complaint and the Incident Report
27   subsequently prepared.
28   ///
                                                           DEFENDANT OMNI HOTELS MANAGEMENT
                                                  4          CORPORATION'S INITIAL DISCLOSURES
                                                                               19-cv-01923-W-KSC

                                     Page 64
     61746.00003\32527995.1


        Exhibits in Support of Plaintiff's Motion for Summary Judgment
 1                       16.   Justin Hardy, Director of Engineering, c/o Matthew L. Green
 2   and Whitney R. Blackhurst of Best Best & Krieger LLP, 655 W Broadway, Floor
 3   15, San Diego, California 92101, (619) 525-1300.                Subjects of discoverable
 4   information include, but are not limited to, the maintenance, design, and/or
 5   operation, and/or design of the golf course.
 6                       17.   David Smallwood, Golf Course Superintendent, c/o Matthew L.
 7   Green and Whitney R. Blackhurst of Best Best & Krieger LLP, 655 W Broadway,
 8   Floor 15, San Diego, California 92101, (619) 525-1300. Subjects of discoverable
 9   information include, but are not limited to, the maintenance, design, and/or
10   operation of the golf course.
11                      18.    Dustin Erwin, Director of Golf, c/o Matthew L. Green and
12   Whitney R. Blackhurst of Best Best & Krieger LLP, 655 W Broadway, Floor 15,
13   San Diego, California 92101, (619) 525-1300.                  Subjects of discoverable
14   information include, but are not limited to, the maintenance, design,                 and/or
15   operation of the golf course.
16                      19.    Matt Dunmeyer, previous Golf Course Superintendent, c/o
17   Matthew L. Green and Whitney R. Blackhurst of Best Best & Krieger LLP, 655 W
18   Broadway, Floor 15, San Diego, California 92101, (619) 525-1300. Subjects of
19   discoverable information include, but are not limited to, the maintenance, design,
20   and/or operation of the golf course.
21                      20.    Hoagland & Sons Concrete, 700 Barsby Street, Vista, California
22   92083, (760) 505-0756. Subjects of discoverable information include, but are not
23   limited to, the design and construction of the concrete, golf cart bridge that
24   Plaintiff's golf cart was parked on at the time of the incident.
25            B.        Documents
26            Pursuant to Rule 26(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, a
27   description by category and location of all documents, electronically stored
28   information, and tangible things that Omni has in its possession, custody, or control
                                                           DEFENDANT OMNI HOTELS MANAGEMENT
                                                  -5-        CORPORATION'S INITIAL DISCLOSURES
                                                                               I 9-cv-01923-W-KSC

                                     Page 65
     61746.00003\32527995.1


        Exhibits in Support of Plaintiff's Motion for Summary Judgment
 1   and may use to support its defenses, unless the use would be solely for
 2   impeachment, is as follows:
 3               Categories of Documents                      Location of Documents
 4   1.     Documents relating to the incident.     1. In the possession, custody, or control
 5                                                  of Plaintiff and Omni.
 6   2.      Documents relating to Plaintiff's 2. In the possession, custody, or control
 7   membership at the golf course.                 of Plaintiff and Omni.
 8   3.      Documents relating to Plaintiff's 3. In the possession, custody, or control
 9   transactions at the golf course on the of Plaintiff and Omni.
10   date of the incident.
11   4.      Documents relating to Plaintiff's 4. In the possession, custody, or control
12   injuries resulting from the incident.          of Plaintiff.
13
     5.      Documents relating to Plaintiff's 5. In the possession, custody, or control
14
     medical expenses incurred as a result of of Plaintiff.
15
     the incident.
16
     6. Documents relating to Plaintiff's pre- 6. In the possession, custody, or control
17
     existing injuries.                             of Plaintiff.
18
19            A copy of certain of the documents that Omni has in its possession, custody,
20   or control and may use to support its defenses, which are also encompassed in the
21   categories described above, is also being provided herewith under Rule
22   26(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.
23            C.        Computation of Damages
24            Omni is named as a defendant in the above-captioned matter and is not
25   claiming damages at this time.
26   ///
27   /1/
28
                                                           DEFENDANT OMNI HOTELS MANAGEMENT
                                              -6-            CORPORATION'S INITIAL DISCLOSURES
                                                                               19-cv-01923-W-KSC

                                     Page 66
     61746.00003\32527995.1


        Exhibits in Support of Plaintiff's Motion for Summary Judgment
 1             D.        Insurance Agreement
 2             Omni has a self-insured retention of $500,000, and the self-insured retention
 3   exceeds the perceived value of the claims alleged in this case. Thus, Omni does not
 4   anticipate having any insurance agreement under which an insurance business may
 5   be liable to satisfy all or part of a possible judgment in this action or to indemnify
 6   or reimburse for payments made to satisfy any judgment entered in this action.
 7
     Dated: November 25, 2019                    BEST BEST & KRIEGER LLP
 8
 9
                                                 By: /s Matthew L. Green
10                                                 ROBERT J. HANNA
                                                   MATTHEW L. GREEN
11                                                 WHITNEY R. BLACKHURST
                                                   Attorneys for Defendant
12                                                 OMNI HOTELS MANAGEMENT
                                                   CORPORATION
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         DEFENDANT OMNI HOTELS MANAGEMENT
                                               -7          CORPORATION'S INITIAL DISCLOSURES
                                                                             1 9-cv-01 923-W-KSC

                                     Page 67
     61746.00003\32527995.1


        Exhibits in Support of Plaintiff's Motion for Summary Judgment
     1     Allen Harvey Abolafia v. Omni Hotels Management Corp.
           United States District Court, Southern District of California, Case No. -cv-01923-
     2     W-KSC
     3                                   PROOF OF SERVICE
                 I, Lisa Atwood, declare:
     4
                 I am a citizen of the United States and employed in San Diego County,
     5    California. I am over the age of eighteen years and not a party to the within-entitled
     6    action. My business address is 655 West Broadway, 15th Floor, San Diego,
          California 92101. On November 25, 2019, I served a copy of the within
     7
          document(s):
     8
               DEFENDANT OMNI HOTELS MANAGEMENT CORPORATION'S
 9             INITIAL DISCLOSURES and CD DATED NOVEMBER 25, 2019
10
                         By Electronic Service. Pursuant to CM/ECF System, registration as a
11                       CM/ECF user constitutes consent to electronic service through the
                         Court's transmission facilities. The Court's CM/ECF system sends an e-
12
                         mail notification of the filing to the parties and counsel of record who are
13                       registered with the Court's EC/ECF system.
14                       By United States mail. I enclosed the documents in a sealed envelope or
                         package addressed to the persons at the addresses listed below. Placed
15
                         the envelope for collection and mailing, following our ordinary business
16                       practices. I am readily familiar with this business's practice for collecting
                         and processing correspondence for mailing. On the same day that
17
                         correspondence is placed for collection and mailing, it is deposited in the
18                       ordinary course of business with the United States Postal Service, in a
                         sealed envelope with postage fully prepaid.
19
                         I am a resident or employed in the county where the mailing occurred.
20
                         The envelope or package was placed in the mail at San Diego, California.
21
                    Robert J. Pecora, Esq.                ATTORNEYS FOR PLAINTIFF
22                  Law Office of Robert J. Pecora        ALLEN HARVEY ABOLAFIA
                    7855 Ivanhoe Avenue Suite 408
23                  La Jolla, California 92037            Tel: (858) 454-4014
                                                          Email: robertipecora aol.com
24

25             I declare that I am employed in the office of a member of the bar of this court
         at whose direction the service was made.
26
                  Executed on November 25, 2019, at San Diego, California.
27

28                                                                        /s/ Lisa Atwood
                                                                              USDC, SOUTHERN DIST.
                                                                          CASE NO. 18CV1836 DMS (LL)
         61746.00003\32533381.1
                                         Page 68
            Exhibits in Support of Plaintiff's Motion for Summary Judgment
